Exhibit 10.1

 



 

 

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

AMONG

 

EDGAR C. GENTLE, III,

 

JOHN PAIT,

 

AND

 

GARY PARK,

 

AS SELLERS,

 

AND

 

ATTIS INFRASTRUCTURE LLC,

AS BUYER

 

 

 

 

 

 



 

 

AUGUST 31, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), is dated and made effective as
of August 31, 2018 (“Effective Date”), is entered into by and among (i) ATTIS
INFRASTRUCTURE LLC, a Delaware limited liability company (“Buyer”),
headquartered in Milton, Georgia, and (ii) EDGAR C. GENTLE, III (“Gentle”), JOHN
PAIT (“Pait”), GARY PARK (“Park” and, together with Gentle and Pait, the
“Sellers”), and CUSTOM CABLE SERVICES, INC., an Alabama Corporation (“CCS”).

 

WHEREAS, the Parties hereto are executing and delivering this Agreement in
reliance upon an exemption from securities registration pursuant to Section
4(2), Rule 506 of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

 

WHEREAS, Sellers each own 210 shares of the common stock of CUSTOM CABLE
SERVICES, INC., an Alabama corporation (the “CCS”), collectively corresponding
to 630 shares of CCS common stock, and 100% of the issued and outstanding
capital stock of CCS (the “Seller Shares”);

 

WHEREAS, Pait and Park (together, the “Operating Sellers”) have agreed to enter
into substantially the same form of employment agreements as the forms attached
in Exhibits (a)-(b) hereto (“Key Employment Agreements”); and,

 

WHEREAS, Buyer desires to purchase, and Sellers desire to sell, upon and subject
to the terms and conditions herein, the Seller Shares on and subject to the
terms and provisions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows.

 

1. Certain Matters

 

1.1 Certain Definitions. Except as otherwise expressly provided herein or unless
the context otherwise requires, initially capitalized terms used in this
Agreement have the meanings set forth in Schedule 1.0.

 

2. Purchase and Sale

 

2.1 Acquisition. On and subject to the terms and conditions of this Agreement
and applicable Transaction Documents, at the Closing, Sellers shall sell,
assign, transfer and deliver 100% of their respective right, title and interest
in, to and under the Seller Shares to Buyer in exchange for the Purchase Price
in accordance with the terms set forth in Schedule 2.0, free and clear of all
Liens other than Permitted Encumbrances. As used herein, the term “Acquisition”
shall mean and refer to the purchase of the Seller Shares by Buyer.

 

2.2 The Closing. Upon the terms and subject to the conditions hereinbefore and
hereinafter set forth, the consummation of this Agreement and the Acquisition
contemplated herein (the "Closing") shall take place on or before SEPTEMBER
____, 2018, or, if all of the conditions to the Closing are not satisfied on
that date, on the first date thereafter on which all of such conditions are
satisfied. As used herein, the term “Closing Date” shall mean and refer to the
purchase of the Seller Shares by Buyer. The Closing may take place by hand
delivery of the cash for the Seller Shares, and delivery and exchange of
documents by facsimile or electronic mail with originals to follow by overnight
courier.

 

2.3 Deliveries and Actions of Sellers at Closing. At or prior to Closing,
Sellers shall deliver (or cause to be delivered) to Buyer documents,
instruments, agreements and other materials itemized in Schedule 2.3.

 

2.4 Deliveries and Actions of Buyer at Closing. At or prior to Closing, Buyer
shall deliver (or cause to be delivered) to Sellers documents, instruments,
agreements and other materials itemized in Schedule 2.4.

 

2.5 Taking of Necessary Action; Further Action. The Buyer, Sellers and CCS will
take all reasonable and lawful action as may be necessary or appropriate in
order to effectuate the Sellers Acquisition in accordance with this Agreement on
the Closing Date.

 

3. Warranties and Representations Relating to Seller and CCS

 

Sellers represent and warrant to Buyer that the statements contained in this
Section 3 are true, correct and complete as of the Effective Date and as of the
Closing Date, subject to and except as set forth in the Seller Disclosure
Schedule delivered by Sellers to Buyer on the date hereof. Nothing in the Seller
Disclosure Schedule shall be deemed adequate to disclose an exception to a
representation or warranty made herein unless the Seller Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail. Without limiting the generality of the
foregoing, the mere listing (or inclusion of a copy) of a document or other item
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein (unless the representation or warranty has to do with the
existence of the document or other item itself). The Seller Disclosure Schedule
will be arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Section 3.

 



 2

 

 

3.1 Due Organization, Authorization and Good Standing. CCS is duly organized,
validly existing and in good standing under the laws of Alabama. CCS is
qualified to do business and is in good standing as a foreign Person, as the
case may be, in each jurisdiction in which the ownership of its properties and
the nature and extent of the activities transacted by it makes such
qualification necessary. CCS has full corporate power and corporate authority to
carry on its business, to own and use the properties owned and used by it and to
perform its obligations under this Agreement.

 

3.2 Capitalization. Sellers are the sole holders of the Seller Shares and,
collectively, the sole shareholders of CCS. The Seller Shares have been validly
issued and are fully vested, paid and nonassessable. None of the Sellers have
assigned, mortgaged, hypothecated or pledged any interest in the Seller Shares
to any third party. No third party has any ownership, claim, lien or economic
interest in CCS either as a shareholder or otherwise. There are no warrants,
rights, options, conversion privileges, stock purchase plans or other
contractual obligations which obligate Sellers to offer, issue, purchase or
redeem any equity or other interest of CCS or other ownership interest or debt
or other securities convertible into or exchangeable for shares of CCS capital
stock (now, in the future or upon the occurrence of any contingency) or which
provides for any equity appreciation or similar right. There are no shareholder
agreements in existence to which either the Sellers, CCS, or the Seller Shares
are in any way bound, except a buy and sell agreement which Sellers and CCS
hereby waive.

 

3.3 Authorization. Sellers have the requisite power and authority to enter into,
execute, deliver and perform this Agreement, and/or to consummate all
transactions contemplated thereby. The execution and delivery of this Agreement
by Sellers and the consummation by Sellers of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate or other
action, and no other corporate or partnership proceedings on the part of Sellers
are necessary to authorize this Agreement or to consummate the transactions so
contemplated. This Agreement is the valid and legally binding obligation of
Sellers, enforceable against each of them in accordance with the terms, subject
to bankruptcy, insolvency, moratorium, reorganization and similar laws of
general applicability affecting the rights and remedies of creditors and to
general principles of equity, regardless of whether enforcement is sought in
proceedings in equity or at law.

 

3.4 No Violation or Approval.

 

3.4.1 Subject to and except as set forth on Section 3.4 of the Seller Disclosure
Schedule, neither the execution and delivery of this Agreement by Seller, nor
the consummation or performance of any of the Contemplated Transactions will,
directly or indirectly (with or without notice or lapse of time): (i) Breach or
otherwise conflict with any provision of the Organizational Documents of CCS, or
contravene any resolution adopted by the officers, managers, or members of CCS;
(ii) Breach or otherwise conflict with any Legal Requirement or Order to which
Sellers or CCS may be subject or give any Governmental Body or other Person the
right to challenge the Contemplated Transactions or to exercise any remedy or
obtain any relief under any Legal Requirement or any Order to which Sellers or
CCS may be subject; (iii) Breach or otherwise conflict with or result in a
violation or Breach of any of the terms or requirements of, or give any
Governmental Body the right to revoke, withdraw, suspend, cancel, terminate or
modify, any Governmental Authorization that is held or being applied for by or
on behalf of CCS, or that otherwise relates to CCS, or the CCS business; (iv) to
Sellers’ knowledge, cause Buyer (or any Related Person thereof) to become
subject to, or to become liable for the payment of, any Tax; (v) Breach or
otherwise conflict with any provision of, or give any Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
contract or agreement to which CCS is a party or by which CCS is bound; or (vi),
result in the imposition or creation of any Lien on CCS, or the CCS business.

 

3.4.2 Subject to and except as set forth on Section 3.4 of the Seller Disclosure
Schedule, neither Sellers nor CCS are required to give any notice to, or obtain
any Consent from, any Person in connection with the execution and delivery of
this Agreement or the consummation of any of the Contemplated Transactions,
including any Consent required in order to preserve and maintain all
Governmental Authorizations required for the ownership and continued operation
of the CCS business, either before or after Closing, and the consummation of the
Contemplated Transactions. Any registration, declaration, or filing with, or
Consent, or Governmental Authorization or Order by, any Governmental Body with
respect to CCS that is required in connection with the consummation of the
Contemplated Transactions has been completed, made, or obtained on or before the
Closing Date.

 



 3

 

 

3.5 Litigation. Except as set forth in Section 3.5 of the Seller Disclosure
Schedule (which lists pending or threatened Proceedings, all of which are
referred to as “Current Litigation Matters”), (i) there is no pending or, to
each of the Sellers’ Knowledge, threatened Proceeding by or against Sellers or
CCS that relates to or may affect CCS, or the CCS business, that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Contemplated Transactions; (ii) no event has
occurred or circumstance exists that is reasonably likely to give rise to or
serve as a Basis for the commencement of any such Proceeding; (iii) there is no
Order to which Sellers or CCS, or the CCS business are subject or that in any
way relates to or could reasonably be expected to affect CCS, or the CCS
business; (iv) no officer, director, member, manager, agent or employee of the
CCS is subject to any Order that prohibits such officer, director member,
manager, agent or employee from engaging in or continuing any conduct, activity
or practice relating to the CCS business; (v) each of Sellers and CCS are, and
at all times have been, in compliance with all of the terms and requirements of
any Order; (vi) no event has occurred or circumstance exists that is reasonably
likely to constitute or result in (with or without notice or lapse of time) a
violation of or failure to comply with any term or requirement of any such
Order; and (vi), neither Sellers nor CCS has received any notice or other
communication (whether written or oral) from any Governmental Body or any other
Person regarding any actual, alleged, possible or potential violation of, or
failure to comply with, any term or requirement of any such Order.

 

3.6 CCS Financial Matters. The CCS EBITDA will be confirmed at closing (“Closing
EBITDA”). An internal draft of the unaudited balance sheet and statement of
income of CCS as of and for the three fiscal years ended December 31, 2017,
three months ended March 31, 2018, and six months ended June 30, 2018
(collectively, the “CCS Financial Statements”), shall be provided on or before
the Closing and attached hereto in Exhibit 3.6, which is hereby incorporated by
reference herein. The CCS Financial Statements (including the notes thereto)
have been prepared in good faith by the staff of CCS, present fairly the
financial condition of the CCS as of such dates and the results of operations of
CCS for such periods, are correct and complete, and are consistent with the
books and records of CCS (which books and records are correct and complete);
provided, however, that the CCS Financial Statements are subject to normal
adjustments (which will not be material individually or in the aggregate).
Subject to and except as disclosed in Section 3.6 of the Seller Disclosure
Schedule, (i) the CCS Debts shall be fully paid and satisfied at the Closing,
(ii) CCS has not incurred any Liability, and there is no Basis for any present
or future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against CCS giving rise to any Liability; (iii) all Accounts
Receivable that are reflected in the CCS Financial Statements and/or in the
business records of CCS represent valid obligations arising from sales actually
made or services actually performed by CCS in the Ordinary Course of Business;
(iv) there is no contest, defense or right of set-off currently being claimed
or, to the Knowledge of Seller, expected to be claimed, by any account debtor
with respect to any Account Receivable, or any part thereof; (v) except to the
extent paid prior to the Closing Date, such Accounts Receivable are or will be
as of the Closing Date current and collectible net of the respective reserves
shown on the CCS Financial Statements and/or in the business records of CCS
(which reserves are adequate and calculated consistent with past practice); (vi)
subject to such reserves, each of such Accounts Receivable either has been or
will be collected in full, without any setoff, within ninety (90) days after the
day on which it first becomes due and payable; and (vii), Sellers have provided
Buyer with a complete and accurate list of the current Accounts Receivable of
CCS current to within five (5) days of the Closing Date, which list sets forth
the aging of each such Account Receivable.

 

3.7 Taxes. Sellers and CCS have complied with all of their obligations with
respect to the timely payment of all Tax applicable to the Seller Shares, CCS,
and all CCS Assets. All Taxes owed by or attributable to the Sellers, CCS, and
the CCS Assets have been paid. There is no proceeding through 2017, or audit by
any taxing authority or any claim for refund now in progress through 2017,
pending or threatened against or with respect to the Sellers or CCS regarding
taxes with respect to the Seller Shares, CCS, or the CCS Assets. Sellers have no
Knowledge of any reasonable basis for the assertion of any claim relating or
attributable to Taxes which, if adversely determined, would result in any
encumbrance or lien on the Seller Shares, CCS, or any of the CCS Assets. Except
as set forth in Section 3.7 of the Seller Disclosure Schedule, CCS has duly
filed, on a timely basis all Tax Returns which they are required to file, and
all material liabilities for Tax (including interest and penalties) have been
paid. CCS has paid all required withholding taxes with respect to employees and
independent contractors. Except as set forth in the Seller Disclosure Schedule,
there are in effect no waivers or extensions of the applicable statutes of
limitations for tax liabilities for any period, and no taxing authority has
asserted either orally or in writing any adjustment that could result in an
additional Tax for which CCS is or may be liable and there is no pending audit,
examination, investigation, dispute, proceeding or claim for which CCS has
received notice relating to any Tax for which any one of them is or may be
liable. Except as set forth in the Seller Disclosure Schedule, there are no
agreements in writing with any taxing authority by CCS. Except as set forth in
the Seller Disclosure Schedule, CCS has not been nor is it included in any
consolidated, affiliated, combined, unitary or other similar Tax Returns and
there are no tax sharing agreements to which CCS has now or ever has been a
party. Except as set forth in the Seller Disclosure Schedule, CCS is not a party
to any agreement, contract, arrangement or plan that would result in the payment
of any “excess parachute payments” within the meaning of Code Section 280G (or
any comparable provision of state, local or foreign law).

 



 4

 

 

3.8 Title to Seller Shares. Sellers have good and valid title to the Seller
Shares, in each case free and clear of all claim, charge, lease, covenant,
easement, encumbrance, security interest, lien, option, pledge, rights of
others, or restriction (whether on voting, sale, transfer, disposition or
otherwise), whether imposed by agreement, understanding, law, equity or
otherwise, of any kind or character (collectively, “Liens”). Sellers shall
transfer the Seller Shares to Buyer free and clear of all Liens other than
Permitted Encumbrances.

 

3.9 Title to Assets. Except for permitted encumbrances as defined and itemized
in Section 3.9 of the Seller Disclosure Schedule (“Permitted Encumbrances”), CCS
has good and marketable title to all of the assets reflected in the CCS
Financial Statements as owned by them (other than assets disposed of since the
date of the last CCS Financial Statements in the Ordinary Course of Business or
as contemplated by this Agreement), or acquired since the date of the last CCS
Financial Statements, or as set forth in the Seller Disclosure Schedule (“CCS
Assets”), free and clear of any and all Liens, except as set forth in the Seller
Disclosure Schedule. Section 3.9 of the Seller Disclosure Schedule contains a
complete and accurate list of the CCS Assets. The CCS Assets are sufficient to
operate CCS without interruption in the Ordinary Course of Business.

 

3.9.1 Real Property; Tangible Personal Property. Except as stated in the Seller
Disclosure Schedule, CCS does not own, lease or sublease real property, except
for its headquarters in Fultondale, Alabama. Except as disclosed in the Seller
Disclosure Schedule, (i) each item of Tangible Personal Property of CCS
(including any and all Tangible Personal Property set forth on Section 3.9.1 of
the Seller Disclosure Schedule) is in good repair and good operating condition,
ordinary wear and tear excepted, is suitable for immediate use in the Ordinary
Course of Business, is free from latent and patent defects and is being operated
and maintained in all material respects in accordance with industry standards
and prescribed operating instructions (if any) necessary to ensure the
effectiveness of equipment warranties and/or service plans; and (ii), no item of
Tangible Personal Property is in need of repair or replacement other than as
part of routine maintenance in the Ordinary Course of Business. If applicable,
Tangible Personal Property owned or leased by CCS is and will be as of Closing
in the possession of CCS.

 

3.9.2 Intangible Personal Property; Intellectual Property Assets. Section 3.9.2
of the Seller Disclosure Schedule contains a complete and accurate list and
summary of all Intellectual Property owned or possessed by CCS, or which CCS has
the right to use pursuant to a valid and enforceable, written license,
sublicense, agreement, or permission (collectively and together with the
Intangible Personal Property, the “Intellectual Property Assets”). Such
Intellectual Property Assets constitute all of the Intellectual Property
necessary for the operation of the businesses of CCS as presently conducted. The
Intellectual Property Assets do not infringe on the intellectual property rights
of any Person. CCS is the owner or licensee of all right, title and interest in
and to each of the Intellectual Property Assets, free and clear of all Liens
except for Permitted Encumbrances. CCS has the right to use all of the
Intellectual Property Assets without payment to any third party except as
disclosed in the applicable agreements disclosed in then Seller Disclosure
Schedule. CCS owns or has the right to use pursuant to ownership, license,
sublicense, agreement, permission, or free and unrestricted availability to
general public, all of the Intellectual Property Assets used by CCS, subject to
the terms of applicable agreements itemized in the Seller Disclosure Schedule.
CCS has not interfered with, infringed upon, misappropriated, or otherwise come
into conflict with any Intellectual Property rights of third parties, and
neither Sellers nor CCS, or their respective members, managers, directors and
officers and employees has ever received any charge, complaint, claim, demand,
or notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that CCS must license or refrain from using any
intellectual property rights of any third party). Except as disclosed in the
Seller Disclosure Schedule, to the Knowledge of Seller, no third party has
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any proprietary intellectual property rights of CCS.

 

3.10 Operations in Conformity with Law, Etc. Except as set forth in Section 3.10
of the Seller Disclosure Schedule: (i) CCS is, and at all times has been, in
full compliance with each Legal Requirement that is or was applicable to it or
to the conduct or operation of CCS, the CCS Assets, and the CCS business; (ii)
no event has occurred or circumstance exists that (with or without notice or
lapse of time) (a) may constitute or result in a violation by CCS of, or a
failure on the part of CCS to comply with, any Legal Requirement, or (b) may
give rise to any obligation on the part of CCS to undertake, or to bear all or
any portion of the cost of, any Remedial Action of any nature; and (iii),
neither the Sellers nor CCS have received any notice or other communication
(whether oral or written) from any Governmental Body or any other Person
regarding (a) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement, or (b) any actual, alleged,
possible or potential obligation on the part of CCS to undertake, or to bear all
or any portion of the cost of, any Remedial Action of any nature.

 



 5

 

 

3.11 Labor Relations. CCS has complied in all respects at all times with all
Legal Requirements, including all Occupational Safety and Health Laws, relating
to employment practices, terms and conditions of employment, equal employment
opportunity, nondiscrimination, immigration, wages, hours, benefits, payment of
social security and similar Taxes, collective bargaining and other requirements
under applicable Legal Requirements. To Sellers’ Knowledge, CCS is not liable
for the payment of any Taxes, including any social security and similar Taxes,
fines, penalties, interest, back wages, front pay, liquidated or compensatory
damages, exemplary damages or other amounts, however designated, for failure to
comply with any of the foregoing Legal Requirements. CCS has not been, and are
not now, a party to any collective bargaining agreement or other labor Contract.
There has not been, there is not presently pending or existing, and to Sellers’
Knowledge, there is not threatened, any strike, slowdown, picketing, work
stoppage or employee grievance process involving CCS. No event has occurred or
circumstance exists that could provide the Basis for any work stoppage or other
labor dispute. There has not been, there is not presently pending or existing,
and, to the Knowledge of Seller, there is not overtly threatened any Proceeding,
charge, grievance proceeding or other claim against or affecting CCS (or any
director, officer, manager, member or employee thereof) relating to the actual
or alleged violation of any Legal Requirement pertaining to labor relations or
employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board, the Equal Employment Opportunity
Commission or any comparable Governmental Body, and there is no organizational
activity or other labor dispute against or affecting CCS or its business. There
is no organizational activity or other labor dispute against or affecting CCS
and no application or petition for an election of or for certification of a
collective bargaining agent is pending. No grievance or arbitration Proceeding
exists that might have a Material Adverse Effect upon CCS or the conduct of its
business. Neither CCS nor Sellers have been served notice of, and CCS and
Sellers do not otherwise have Knowledge of, any grievance or arbitration
Proceeding by any employee of CCS that might have an adverse effect upon CCS, or
the conduct of the CCS business. There has been no charge of discrimination
filed against or, to Sellers’ Knowledge, threatened against CCS with the Equal
Employment Opportunity Commission or similar Governmental Body. There is no
lockout by CCS of any employees of CCS, and no such action is contemplated by
Sellers or CCS.

 

3.12 No Adverse Change. Since the formation of CCS, there has not been any
Material Adverse Change in the CCS business, operations, prospects, CCS Assets,
results of operations or condition (financial or other) of the CCS, and, to the
Knowledge of Sellers, no event has occurred or circumstance exists that may
result in such a Material Adverse Change. Neither Sellers nor CCS have received
any notice or other communication (written or oral) from any Governmental Body
or any other Person regarding the ability of CCS to own or operate or the
intention of any Governmental Body to challenge or oppose the Buyer’s ownership
or operation of same. No action has been taken by the Sellers or CCS, or any
other officer, director, manager, or member of either Sellers or CCS, that would
have a Material Adverse Effect on CCS or the Contemplated Transactions. CCS has
conducted its businesses only in the Ordinary Course of Business. Except as set
forth in the Seller Disclosure Schedule, without limiting the generality of the
foregoing, since the Closing Date: (i) CCS has not entered into any agreement,
Contract, lease, or license (or series of related agreements, contracts, leases,
and licenses) outside the Ordinary Course of Business; (ii) no party (including
CCS) has accelerated, terminated, modified, given rise to a notice of default,
or cancelled any agreement, Contract, lease, Permit, Governmental Authorization,
or license (or series of related agreements, contracts, leases, and licenses) to
which CCS is a party, or by which it is bound, or which affects the CCS Assets;
(iii) CCS has not granted any Liens upon any of the CCS Assets, tangible or
intangible; (iv) CCS has made no capital expenditure (or series of related
capital expenditures) outside the Ordinary Course of Business; (v) CCS has made
no capital investment in, any loan to, or any acquisition of the securities or
assets of, any other Person (or series of related capital investments, loans,
and acquisitions); (vi) CCS has not issued any note, bond, or other debt
security, or created, incurred, assumed, or guaranteed any indebtedness for
borrowed money or capitalized lease obligation; (vii) CCS has not transferred,
assigned, or granted any license or sublicense of any rights under or with
respect to any CCS Assets; (viii) CCS has not caused any change to be made or
authorized in the Organizational Documents of CCS; (ix) CCS has not issued,
sold, pledged or otherwise disposed of any of its equity interests, or granted
any options, warrants, or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of equity interests or securities; (x)
CCS has not declared, set aside, or paid any dividend or made any distribution
with respect to its equity interests (whether in cash or in kind) or redeemed,
purchased, or otherwise acquired any of its equity interests; (xi) CCS has not
experienced any damage, destruction, or loss (whether or not covered by
insurance) to its property and CCS Assets, including any Property or any
Business; (xii) CCS has not made any loan to, or entered into any other
transaction with, any of its members, managers, officers, directors, or
employees; (xiii) CCS has not entered into any employment Contract, severance or
other benefit agreement, consulting agreement or collective bargaining
agreement, written or oral, or modified the terms of any existing such Contract
or agreement; (xiv) CCS has not granted any increase in the base compensation of
any of its officers, directors, members, managers or employees outside the
Ordinary Course of Business; (xv) CCS has not adopted, amended, modified, or
terminated any bonus, profit sharing, incentive, severance, or other plan,
contract, or commitment for the benefit of any of its members, managers,
officers, directors and employees (or taken any such action with respect to any
other Employee Benefit Plan); (xvi) CCS has not made any other change in
employment terms for any of its directors, officers, members, managers and
employees outside the Ordinary Course of Business; (xvii) CCS has not made or
pledged to make any charitable or other capital contribution; (xviii) CCS has
not discharged, in whole or in part, a material Liability or Lien outside the
Ordinary Course of Business; (xix) CCS has not disclosed any Confidential
Information; (xx) there has not been any other material occurrence, event,
incident, action, failure to act, or transaction outside the Ordinary Course of
Business involving CCS; (xxi) there has been no indication by any customer or
supplier of CCS of an intention to discontinue or change the terms of its
relationship with the CCS; (xxii) there has been no change in the accounting
methods, principles or practices for financial accounting with respect to CCS
(except for those changes required by the independent auditors of CCS to comply
with GAAP) or for IRS reporting purposes; and (xxiii), neither the Sellers nor
CCS has committed to do any of the foregoing.

 



 6

 

 

3.13 Permits. Section 3.13 of the Seller Disclosure Schedule contains a complete
and accurate list of all permits, licenses, Consents, Governmental
Authorizations and Approvals (collectively, the “Permits”): (i) owned by CCS
that are necessary or required to own, construct, operate and develop the
businesses of CCS, the CCS Assets, and the Properties; and (ii), for which CCS
has made application with respect to the ownership, operation, construction, and
development of its business and the Properties where such application is still
pending as of the date hereof and at Closing. CCS has not received any notice
(written or oral) from any Governmental Body of rejection of any such
application or any notice (written or oral) that any such application is being
considered for rejection. Each Permit is valid and in full force and effect, as
applicable. The Permits listed or required to be listed in Section 3.13 of the
Seller Disclosure Schedule collectively constitute all of the Permits necessary
or required to permit the CCS to lawfully conduct and operate its business in
accordance with all Legal Requirements. CCS is, and at all times has been, in
full compliance with all of the terms and requirements of each Permit listed or
required to be listed in Section 3.13 of the Seller Disclosure Schedule. Sellers
have delivered, or has caused to be delivered, to Buyer (or its Representatives)
copies of all Permits and Approvals and applications therefor referred to above
in this Section 3.15, and all other correspondence between Sellers or CCS (or
their respective Representatives) and the applicable Governmental Bodies in
connection with such Permits and applications therefor. No event has occurred or
circumstance exists that may (with or without notice or lapse of time)
constitute or result directly or indirectly in a violation of or a failure to
comply with any term or requirement of any Permit, or result directly or
indirectly in the revocation, withdrawal, suspension, cancellation or
termination of, or any modification to, any Permit or Approval. Neither Sellers
nor CCS have received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding any actual,
alleged, possible or potential violation of or failure to comply with any term
or requirement of any Permit, or any actual, proposed, possible or potential
revocation, withdrawal, suspension, cancellation, termination of or modification
to any Permit. All applications required to have been filed for the renewal of
the Governmental Authorizations listed or required to be listed in Section 3.13
of the Seller Disclosure Schedule have been duly filed on a timely basis with
the appropriate Governmental Bodies, and all other filings required to have been
made with respect to such Permits have been duly made on a timely basis with the
appropriate Governmental Bodies.

 

3.14 Environmental Matters. CCS has not treated, stored, disposed of, arranged
for or permitted the disposal of, transported, handled, manufactured,
distributed, or released any substance, including without limitation any
Hazardous Material, or owned or operated any property or facility (and no such
property or facility is contaminated by any such substance) so as to give rise
to any current or future Liabilities, including any Liability for fines,
penalties, response costs, corrective action costs, personal injury, property
damage, natural resources damages or attorney’s fees, pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), the Solid Waste Disposal Act, as amended (“SWDA”) or any
other Environmental Laws. The Properties do not now contain nor have the
Properties contained any underground storage tanks or Hazardous Material.
Neither this Agreement nor the consummation of the Contemplated Transactions
will result in any obligations for site investigation or cleanup, or
notification to or consent of government agencies or third parties, pursuant to
any of the so-called “transaction-triggered” or “responsible property transfer”
Environmental Laws. CCS has not assumed, or has otherwise become subject to, any
Liability, including without limitation any obligation for corrective or
Remedial Action, of any other Person relating to Environmental Laws. CCS has
complied in all respects, and is presently in compliance in all respects, with
all applicable Environmental Laws pertaining to the ownership and operation of
the CCS Assets, the Properties and the CCS business. Neither Sellers nor CCS
have received any communication alleging that they are not in compliance with
any Environmental Law. CCS has not taken any action that could reasonably result
in any Liability (other than minor Liabilities of nominal or no financial or
other consequence) relating to (i) the environmental conditions on, under, or
about the Properties or any real property that is presently owned, leased or
otherwise used by CCS, or upon which CCS locates any Tangible Personal Property;
or (ii), the present use, management, handling, transport, treatment,
generation, storage, disposal or release of any Hazardous Material. There are no
pending or threatened Proceedings of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law with respect to or affecting CCS, the CCS Assets, the
Properties, or the CCS business. No Property contains wetlands, vegetation,
animal species or significant historic/archaeological sites which are subject to
special regulations or limitations under any Legal Requirement. No unacceptable
material has deposited or buried on or under the Properties in violation of any
Permit, Governmental Authorization or Legal Requirement; no toxic wastes or
Hazardous Materials have been deposited, disposed of, stored, generated or
released on or from the Properties, and there are no cemeteries, grave sites or
other burial sites located on the Properties.

 



 7

 

 

3.15 Contractual Obligations. The only Contracts to which CCS is a party are
described in Section 3.15 of the Seller Disclosure Schedule (“Contracts”), and
correct and complete copies of all such Contracts have been provided to Buyer.
Except as set forth in applicable Contracts, Sellers does not have and may not
acquire any rights under any Contract. Subject to and except as set forth in
Section 3.15 of the Seller Disclosure Schedule: (i) the Contracts are legal,
valid, binding, enforceable, and in full force and effect (except as enforcement
thereof may be limited by applicable Insolvency Laws), and will continue to be
legal, valid, binding, enforceable, and in full force and effect on identical
terms following the consummation of the Contemplated Transactions; (ii) none of
the Contracts will upon completion or performance thereof have a Material
Adverse Effect on the CCS business, or the CCS business; (iii) CCS is, and at
all times has been, in compliance with all applicable terms and requirements of
the Contracts; (iv) no event has occurred or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with or result in a
Breach of, or give CCS or any other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, the Contracts; (v) no party to
the Contracts has threatened to terminate its business relationship with CCS for
any reason; (vi) neither Sellers nor CCS has given to or received from any other
Person any notice or other communication (whether oral or written) regarding the
actual, alleged, possible or potential Breach of any Contract; and (vii), no
event has occurred or circumstance exists under or by virtue of any Contract
that (with or without notice or lapse of time) would cause the creation of any
Lien affecting any of the CCS Assets. There are no renegotiations of, attempts
to renegotiate or outstanding rights to renegotiate any material amounts paid or
payable under the Contracts with any Person having the contractual or statutory
right to demand or require such renegotiation and no such Person has made
written demand for such renegotiation. Each Contract relating to the sale or
provision of services has been entered into in the Ordinary Course of Business
and has been entered into without the commission of any act alone or in concert
with any other Person, or any consideration having been paid or promised, that
is or would be in violation of any Legal Requirement. Sellers have provided to
Buyer a complete list of the recurring customers of the CCS business, whether or
not such recurring customers are bound by a written contract or agreement with
CCS.

 

3.16 Bank Accounts. Section 3.16 of the Seller Disclosure Schedule lists all
bank, money market, savings and similar accounts and safe deposit boxes of CCS,
specifying the account numbers and the authorized signatories or persons having
access to them.

 

3.17 Insurance. The Seller Disclosure Schedule accurately sets forth a list of
all current policies of insurance held by CCS. All such policies of insurance
are in full force and effect, and no notice of cancellation has been received
with respect thereto, and all premiums owed to date have been paid in full.

 

3.18 Affiliated Transactions. Except as set forth in Section 3.18 of the Seller
Disclosure Schedule, no member, employee, or any members of their immediate
families owns, directly or indirectly (whether as undisclosed principal or
otherwise), individually or collectively, any interest in any corporation,
partnership, firm or other entity which has any agreement, arrangement or other
contractual relationship with CCS.

 



 8

 

 

3.19 Charter, Bylaws, Minutes, Operating Agreement and Permits. Sellers have
heretofore delivered or caused to be delivered (or will hereinafter deliver or
cause to be delivered prior to the Closing Date) to Buyer or its counsel
accurate and complete copies of the CCS Operating Agreement, written consents
and membership books. Nothing contained in any of the foregoing prevents or
adversely affects the consummation of the transactions contemplated by this
Agreement. A true and correct copy of the CCS Operating Agreement, as amended,
of CCS is attached hereto and made a part hereof as Exhibit 7.1, which agreement
is in full force and effect and have not been amended or modified in any way.

 

3.20 Restrictive Covenants. CCS is not party to or bound or affected by any
commitment, agreement or document which limits the freedom of CCS to compete in
any line of business, transfer or move any of or the operations of CCS, or which
does or could materially and adversely affect the CCS business after the
Closing.

 

3.21 Worker’s Compensation. There are no notices of assessment or any other
communications which CCS has received from any workplace safety and insurance
board or similar authorities and there are no assessments which have not been
paid or accrued on the date hereof, and there are no facts or circumstances
which may result in a material increase in liability to any of CCS from any
applicable workers' compensation legislation or applicable employee health and
safety, training or similar legislation, regulations or rules after the Closing
Date.

 

3.22 Corrupt Practices. Except in compliance with all Legal Requirements,
neither the Sellers nor CCS, nor any of their Related Persons, or each of their
respective officers, directors, employees or agents, have, directly or
indirectly, ever made, offered or agreed to offer anything of value to (i) any
employees, Representatives or agents of any customers of Sellers or CCS for the
purpose of attracting business to Sellers or CCS, or (ii) any domestic
governmental official, political party or candidate for government office or any
of their employees, Representatives or agents.

 

3.23 Brokers, Finders, Etc. Except as stated in the list of CCS related debts,
no broker, finder or investment banker or other party is entitled to any
brokerage, finder’s or similar fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of CCS or Sellers.

 

3.24 Jurisdictions. Section 3.24 of the Seller Disclosure Schedule sets forth a
complete list of each State in which Seller, CCS and CCS conduct their
Businesses.

 

3.25 No Omissions. No other information provided by or on behalf of Sellers or
CCS to Buyer, including, without limitation, information referred to in this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

4. Warranties and Representations Relating to the Buyer

 

Buyer represents and warrants to Sellers that the statements contained in this
Section 4 are true and correct as of the Closing Date, except as set forth in
the Buyer Disclosure Schedule.

 

4.1 Due Organization, Authorization and Good Standing of Buyer. Buyer is duly
organized, validly existing and in good standing under the laws of Delaware.
Buyer is qualified to do business and is in good standing as a foreign Person,
as the case may be, in each jurisdiction in which the ownership of its
properties and the nature and extent of the activities transacted by it makes
such qualification necessary. Buyer has full corporate power and corporate
authority to carry on its business, to own and use the properties owned and used
by it and to perform its obligations under this Agreement.

 

4.2 Authority Relative to this Agreement. Buyer has the requisite corporate
power and corporate authority to execute, deliver and perform this Agreement,
and consummate all transactions contemplated hereby. The execution and delivery
of this Agreement by Buyer and the consummation by the Buyer of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, and no other corporate proceedings on the part of Buyer are
necessary to authorize this Agreement or to consummate the transactions so
contemplated. This Agreement is the valid and legally binding obligation of
Buyer, enforceable against them in accordance with its terms, subject to
bankruptcy, insolvency, moratorium, reorganization and similar laws of general
applicability affecting the rights and remedies of creditors and to general
principles of equity, regardless of whether enforcement is sought in proceedings
in equity or at law.

 



 9

 

 

4.3 No Violation or Approval. Except as set forth in Schedule 4.3, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not result in the breach or violation
of, or a default under the Charter or Bylaws of Buyer, or any statute applicable
to Buyer or any material agreement to which Buyer is a party or by which any of
its properties are bound, any fiduciary duty or any order, judgment, decree,
rule or regulation of any court or any Government Authority or body having
jurisdiction over Buyer or its properties, except where such failure would
result in any change in or effect on the business of Buyer, which has a material
adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement. No consent, approval, order or authorization of,
or negotiation, declaration or filing with, any Governmental Authority or entity
or other party is required of, and has not been obtained or made by Buyer in
connection with the execution and delivery of this Agreement or the consummation
of any of the transactions contemplated hereby.

 

4.4 No Material Adverse Breaches, etc. Neither Buyer nor any of its subsidiaries
is subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation which in the judgment of Buyer’s
officers has or is expected in the future to have a material adverse effect on
the business, properties, operations, financial condition, results of operations
or prospects of Buyer or its subsidiaries. Neither Buyer nor any of its
subsidiaries is in breach of any contract or agreement which breach, in the
judgment of Buyer’s officers, has or is expected to have a material adverse
effect on the business, properties, operations, financial condition, results of
operations or prospects of Buyer or its subsidiaries.

 

4.5 Solvency. Buyer is not insolvent and has not committed an act of bankruptcy,
proposed a compromise or arrangement to its creditors generally, had any
petition in bankruptcy filed against it, filed a petition or undertaken any
action proceeding to be declared bankrupt, to liquidate its assets or to be
dissolved. The Contemplated Transactions will not cause Buyer to become
insolvent or to be unable to satisfy and pay its debts and obligations generally
as they come due

 

4.6 Corrupt Practices. Except in compliance with all Legal Requirements, neither
the Buyer, nor any of its Related Persons, or each of their respective officers,
directors, employees or agents, have, directly or indirectly, ever made, offered
or agreed to offer anything of value to (i) any employees, Representatives or
agents of any customers of Buyer for the purpose of attracting business to
Buyer, or (ii) any domestic governmental official, political party or candidate
for government office or any of their employees, Representatives or agents.

 

4.7 Brokers, Finders, Etc. No broker, finder or investment banker or other party
is entitled to any brokerage, finder’s or similar fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Buyer.

 

4.8 No Omissions. No other information provided by or on behalf of Buyer to
Sellers, including, without limitation, information referred to in this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

5. Covenants Relating to Sellers and CCS

 

5.1 Best Efforts. Sellers shall use its best efforts timely to satisfy each of
the conditions to be satisfied by it hereunder.

 

5.2 Restrictions on Transfer, Proxies and Noninterference. Sellers and CCS shall
not, directly or indirectly, except pursuant to the terms of this Agreement (i)
offer for sale, sell, transfer, tender, pledge, encumber, assign or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to or consent to the offer for sale, transfer,
tender, pledge, encumbrance, assignment or other disposition of, any or all
Seller Shares; (ii) grant any proxies or powers of attorney, deposit any such
Seller Shares into a voting trust or enter into a voting agreement with respect
to any such Seller Shares; or (iii), take any action that would make any
representation or warranty contained in Section 3 (Warranties and
Representations Relating to Sellers and CCS) untrue or incorrect or have the
effect of preventing or disabling any Entity from performing its obligations
under this Agreement.

 

5.3 Conduct of Business by CCS Pending the Closing. From the date hereof and on
and prior to the Closing, except as otherwise disclosed, permitted or required
by this Agreement, CCS will conduct business only in the Ordinary Course of
Business and substantially as presently operated and use reasonable efforts to
maintain the value of the CCS business as a going concern. From the date hereof
and prior to the Closing, CCS will not, without the prior written consent of the
Seller: enter into any transactions otherwise than on an arms’ length basis with
any Affiliate of CCS (other than as contemplated by this Agreement and the
transactions in the Ordinary Course of Business of CCS); pay any compensation
other than in the Ordinary Course of Business or increase any compensation of
any officer or employee; enter into any new contracts or agreements to incur any
Liabilities (including without limitation, any capital lease); amend the
operating agreement of CCS; sell, lease or otherwise dispose of any material
assets (except for sales and other dispositions in the Ordinary Course of
Business and as may otherwise be permitted by the terms of this Agreement);
propose or adopt any changes to the accounting principles used by CCS material
to its financial condition or business except as permitted by Generally Accepted
Accounting Principles; make any capital expenditures in any month with respect
to the CCS business or enter into any contract or commitment therefor other than
in the Ordinary Course of Business; pay any dividends; or, commit to do any of
the foregoing.

 



 10

 

 

5.4 Further Assurances; Cooperation. Sellers shall use their best efforts to
cooperate with Buyer and to diligently perform under the Transaction Documents.
At and after the Closing, Sellers shall execute and deliver such further
instruments of conveyance and transfer as Buyer (and/or Buyer’s designee) may
reasonably request to convey and transfer effectively the Seller Shares. The
Parties will cooperate reasonably with each other and with their respective
representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and will (a) furnish upon
request to each other such further information, (b) execute and deliver to each
other such other documents, and (c) do such other acts and things, all as any
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the Contemplated Transactions.

 

5.5 Access to CCS. Sellers and CCS shall afford Buyer, its representatives,
accountants and counsel full reasonable (so as not to disrupt business) access
to all of the properties, records and documents of CCS and shall furnish Buyer
and such representatives, accountants and counsel such financial and other
information with respect to the business, properties, records, and documents of
the CCS as Buyer and such representatives, accountants and counsel shall from
time to time reasonably request. Such access shall be granted during normal
business hours and Sellers shall assist Buyer with such inspection. In the event
of termination of this Agreement, Buyer will immediately return to Sellers all
documents, work papers and other materials obtained in connection with the
Contemplated Transactions.

 

5.6 Employees and Customer Lists. From and after the date of this Agreement
until the earlier to occur of the Closing or termination of this Agreement,
Buyer may have access to: (i) the personnel, employees and agents employed by
CCS, upon the prior written consent of Sellers; (ii) the CCS customer lists (the
“Customer Lists”), provided Purchaser shall not make copies or duplicates or
otherwise reproduce the information contained in the Customer Lists prior to
Closing.

 

5.7 Non-Competition and Non-Solicitation. Through and including JUNE 30, 2023
(the “Restrictive Period”), upon and subject to the terms and conditions of the
Transaction Documents, and for so long as no Event of Default has occurred under
the Transaction Documents, Sellers, each on their own behalf, hereby agree that
they shall not, directly or indirectly, for itself or on behalf of, or in
conjunction with, any other person, company, firm, partnership, association,
corporation or business or organization, entity or enterprise,

 

5.7.1 within the United States or Canada be engaged or employed in any capacity
by, or own, operate, manage or control a business which is competitive with the
business of CCS (except for passive, minority equity investments in, or
providing senior or mezzanine debt financing to, a business that is competitive
with Buyer’s Business, which shall be allowed);

 

5.7.2 solicit or attempt to solicit business from any third party which was a
customer or prospective customer of CCS within two (2) years prior to the date
of this Agreement with a view to sell or provide any products or services
competitive with any products or services of CCS; or

 

5.7.3 for any reason whatsoever, employ or attempt to employ or assist anyone
else in employing any employee of CCS (whether or not such employment is
full-time or is pursuant to a written contract), except with permission of
Buyer.

 

In the event the enforceability of this Section 5.7 shall be challenged in a
court of competent jurisdiction and any applicable Sellers is not enjoined from
breaching any term of this Agreement, then, if such court finds that the
challenged term is enforceable, the applicable time periods set forth herein
shall be deemed tolled upon the filing of the lawsuit challenging the
enforceability of the applicable provision until the dispute is finally resolved
and all periods of appeal have expired. In the event any Party is required to
engage the services of an attorney at law to enforce any provision of this
Agreement, said Party may recover from the breaching Party, in addition to any
other damages to which it may be entitled, including, without limitation, its
reasonable attorneys’ fees and expenses of litigation. Sellers each hereby
acknowledge that breach of any of the provisions contained in this Section 5.6
could result in irreparable damage and injury to Buyer, which injury could not
be adequately compensated by money damages or other legal remedies. Accordingly,
in the event of such a breach of any of the provisions of this Section 5.6, in
addition to, and not in limitation of, any remedies which may be available to
Buyer under the Transaction Documents, Buyer may seek equitable relief against
the breaching Party for such breaches, including, without limitation, an
injunction or an order for a specific performance. If Buyer seeks to enjoin any
such breaching Party from breaching any such provision of this paragraph, the
breaching Party hereby waives the defense that Buyer has or will then have an
adequate remedy at law. Nothing in this paragraph shall be deemed to limit
Buyer’s remedies at law or equity for any breach by any Sellers of any provision
of the Transaction Documents which may be pursued or availed by Buyer.

 



 11

 

 

5.8 Transition. Sellers will take no any action that is designed or intended to
have the effect of discouraging any lessor, licensor, customer, supplier, or
other business associate of the Company from maintaining the same business
relationships with the Company after the Closing as it maintained with the
Company prior to the Closing. Each Seller will refer all customer inquiries
relating to the Business or Assets to the Company from and after the Closing.
For a period of sixty (60) days following the Closing, the parties will
cooperate to provide each other with reasonable information systems support to
permit a smooth transfer of business operations. In such regard, during such
sixty (60)-day period, Sellers will provide Buyer with reasonable billing and
other information systems support in connection with the operation of the
Company and the Business.

 

6. Corporate Matters

 

6.1 Allocation of Purchase Price. The consummation of the Acquisition hereunder
is a sale of stock, not assets. Buyer and Sellers hereby agree (i) that the
Purchase Price consideration payable for the Seller Shares is comprised of the
Closing Consideration and Escrow Consideration stated in Section 2.2 of Schedule
2.0 hereto, and (ii) that the amounts payable in connection with any CCS Debt,
including, without limitation, the CCS Capitalization amounts stated in Section
2.3 of Schedule 2.0, are not included in the Purchase Price.

 

6.2 Confidentiality. The term “Confidential Information” shall mean that
information of a Party (“Disclosing Party”) which is disclosed to another Party
(“Receiving Party”) pursuant to this Agreement, and shall include, but not be
limited to, trade secrets, know-how, inventions, techniques, processes,
algorithms, software programs, schematics, designs, contracts, customer lists,
financial information, sales and marketing plans and business information. The
Parties agree that the term “Confidential Information” shall also be construed
to include the existence and identity of specific third parties named in the
Seller Disclosure Schedule that were, are, or which may become party to one or
more agreements, transactions, disputes, or litigation involving CCS, and the
existence and nature of any of the foregoing (collectively, “Proprietary
Matters”). The Parties hereby agree and acknowledge that any disclosure of
Confidential Information involving Proprietary Matters could materially
adversely affect the relationship or rights of CCS in connection with such
matters, and that, notwithstanding anything stated herein to the contrary, no
disclosure of Confidential Information involving Proprietary Matters shall be
made by any Party without the express written consent of the other Parties
hereto unless as may be required by law, and, even then, on a need-to-disclose
basis after exhausting all available confidential treatment and such other
options to prevent general public disclosure. Each Party acknowledges that in
the course of the performance of this Agreement, it may obtain the Confidential
Information of the other Party. The Receiving Party shall, at all times, both
during the term of this Agreement and thereafter, keep in confidence and trust
all of the Disclosing Party’s Confidential Information received by it. The
Receiving Party shall not use the Confidential Information of the Disclosing
Party other than as expressly permitted under the terms of this Agreement or by
a separate written agreement. The Receiving Party shall take all reasonable
steps to prevent unauthorized disclosure or use of the Disclosing Party’s
Confidential Information and to prevent it from falling into the public domain
or into the possession of unauthorized persons. The Receiving Party shall not
disclose Confidential Information of the Disclosing Party to any person or
entity other than its officers, employees, consultants and permitted
sublicensees who need access to such Confidential Information in order to effect
the intent of this Agreement and who have entered into confidentiality
agreements with such person’s employer which protects the Confidential
Information of the Disclosing Party. The Receiving Party shall promptly give
notice to the Disclosing Party of any unauthorized use or disclosure of
Disclosing Party’s Confidential Information. The Receiving Party agrees to
assist the Disclosing Party to remedy such unauthorized use or disclosure of its
Confidential Information, which remedies shall include injunctive relief without
the necessity of posting a bond or proving damages. These obligations shall not
apply to the extent that Confidential Information includes information which: is
already known to the Receiving Party at the time of disclosure, which knowledge
the Receiving Party shall have the burden of proving; is, or, through no act or
failure to act of the Receiving Party, becomes publicly known; is received by
the Receiving Party from a third party without restriction on disclosure; is
independently developed by the Receiving Party without reference to the
Confidential Information of the Disclosing Party, which independent development
the Receiving Party will have the burden of proving; is approved for release by
written authorization of the Disclosing Party; is required to be disclosed by a
government agency to further the objectives of this Agreement, by a proper order
of a court of competent jurisdiction, or is required to be disclosed by law or
pursuant to the requirements of a recognized stock exchange; provided, however
that the Receiving Party will use its best efforts to minimize such disclosure
and will consult with and assist the Disclosing Party in obtaining a protective
order prior to such disclosure. For avoidance of doubt, no public disclosure
shall be made by any Party hereto at any time in the absence of the prior
written consent of each of the other Parties hereto, including pursuant to any
applicable requirement to file a current report on Form 8K, or other regulatory
disclosure in connection with the execution hereof.

 



 12

 

 

6.2.1 Each Seller hereby acknowledges and agrees that, through his ownership or
operation of CCS, he has occupied positions of trust and confidence with respect
to CCS up to the date hereof and has had access to, and has become familiar
with, some or all of the following documents, materials and information relating
to CCS, any and all of which constitute confidential and proprietary information
of CCS (collectively, the "CCS Confidential Information"): (i) Customer Lists,
current and anticipated customer requirements, price lists, market studies and
business plans; (ii) historical and projected sales data, financial data and
projections, capital spending budgets and operating budgets; (iii) personnel
training techniques and materials, and personnel files; (iv) environmental
studies, reports, and analyses, and any related regulatory filings or
submissions, including summaries, memoranda, reports, compilations or other
derivations thereof; and (v) any and all other confidential or proprietary
information concerning the affairs or conduct of CCS prior to the date hereof,
whether prepared by or on behalf of the parties hereto.

 

6.2.2 Each Seller hereby acknowledges and agrees that the protection of CCS
Confidential Information is necessary to protect and preserve the value of CCS,
the CCS Assets and the Business, and that without such protection, Buyer would
not have entered into this Agreement and consummated the Contemplated
Transactions. Accordingly, subject to the provisions of Section 6.2.3, each
Seller hereby covenants and agrees, for himself, his representatives and
affiliates and his successors and permitted assigns, that, without the prior
written consent of Buyer (which consent will be at the Buyer's absolute
discretion to give or withhold), each Seller will not, nor will any Seller cause
or permit any of his representatives or affiliates to, at any time on or after
the Closing Date and through the fifth anniversary of the Closing Date, directly
or indirectly, disclose to any third party or use for his own account or benefit
or for the account or benefit of any other party, any CCS Confidential
Information.

 

6.2.3 The provisions of the preceding paragraph will not apply to any CCS
Confidential Information (i) that Sellers can demonstrate with documentary
evidence is generally known to, and available for use by, the public other than
as a result of the breach of this Agreement or any other agreement pursuant to
which any person (including the party or any Representative or Affiliate
thereof) owes any duty of confidentiality to the other party or previously owed
any duty of confidentiality to the other party, or (ii) that is required to be
disclosed pursuant to law or an administrative or judicial order so long as
Buyer is notified of any such proceeding prior to the issuance of such order as
set forth below. If a Seller (including any representative or affiliate thereof)
becomes compelled by any Legal Requirement or an administrative or judicial
order to disclose any CCS Confidential Information, such Seller will provide
Buyer with prompt written notice of such requirement so that Buyer or CCS may
seek a protective order or other remedy in respect of such compelled disclosure.
If such a protective order or other remedy is not obtained by or is not
available to Buyer or CCS, then such Seller will be responsible for ensuring
that only the minimum portion of such CCS Confidential Information that is
legally required to be disclosed is so disclosed, and such Seller will use all
reasonable efforts to obtain assurances that confidential treatment will be
given to such CCS Confidential Information.

 

6.3 Indemnification.

 

6.3.1 Sellers’ Liability Cap and Survival. Subject to the provisions of this
Section 6, all representations, warranties, covenants and obligations of the
Parties contained in this Agreement and in the agreements, instruments and other
documents delivered pursuant to this Agreement will survive the Closing and the
consummation of the Contemplated Transactions.

 

6.3.2 Indemnification by Buyer. Buyer hereby covenants and agrees that, to the
fullest extent permitted by Legal Requirement, it will defend, indemnify and
hold harmless Sellers and their Related Persons and Representatives, and their
respective officers, directors, members, managers, employees, agents, and
Representatives, and all successors and assigns of the foregoing (collectively,
the “Seller Indemnified Persons”), for, from and against any Adverse
Consequences, arising from or in connection with: (i) any Breach of any
representation, warranty, covenant, obligation or agreement made by Buyer in the
Transaction Documents, the Schedules and Exhibits hereto, the certificates
delivered hereunder, any transfer instrument, or any other certificate,
document, writing or instrument delivered by Buyer pursuant to or otherwise in
connection with the Transaction Documents; (ii) any Liability of Buyer or its
Related Persons; or (iii), any claim by any Person for any brokerage or finder’s
fee, commission or similar payment based upon any agreement or understanding
made, or alleged to have been made, by any Person with Buyer in connection with
this Agreement or any of the Contemplated Transactions.

 



 13

 

 

6.3.3 Indemnification by Sellers. Subject to a cap of $153,333.33 for each
individual Seller (“Indemnity Caps”), Sellers hereby covenant and agree that, to
the fullest extent permitted by Legal Requirement, they will defend, indemnify
and hold harmless Buyer, and its Related Persons and Representatives, and their
respective officers, directors, members, managers, employees, agents, and
Representatives, and all successors and assigns of the foregoing (collectively,
the “Buyer Indemnified Persons”), for, from and against any Adverse Consequences
arising from or in connection with: (i) any Breach of any representation,
warranty, covenant, obligation or agreement made by Sellers in the Transaction
Documents, the Schedules and Exhibits hereto, the certificates delivered
hereunder, any transfer instrument, or any other certificate, document, writing
or instrument delivered by Sellers pursuant to or otherwise in connection with
the Transaction Documents; (ii) any Liability of CCS based on facts, events or
circumstances occurring before the Closing Date, or arising out of or in
connection with the ownership and operation of CCS, the CCS Assets, and the CCS
business prior to the Closing Date, or facts and circumstances relating
specifically to CCS, the CCS Assets, and the CCS business existing at or prior
to the Closing, respectively, whether or not such Liabilities or claims were
known or unknown, absolute, accrued or contingent, on such date; (iii) any
Liability of CCS to Sellers or any Related Person of Sellers (except in
connection with Permitted Encumbrances prior to the date on which Buyer has
fully performed under the Transaction Documents); or (iv) any claim by any
Person for any brokerage or finder’s fee, commission or similar payment based
upon any agreement or understanding alleged to have been made by such Person
with any Sellers in connection with this Agreement or any of the Contemplated
Transactions.

 

6.3.3.1 In addition to its indemnification obligations under Section 6.3.3,
subject to the Indemnity Caps, Sellers hereby covenant and agree that, to the
fullest extent permitted by Legal Requirement, they will defend, indemnify and
hold harmless the Buyer Indemnified Persons for, from and against any Adverse
Consequences (including costs of cleanup, containment or other Remedial Action)
arising out of acts or neglect occurring or conditions existing at or before
Closing from or in connection with: (i) any Environmental, Health and Safety
Liabilities arising out of or relating to (a) the conduct of any activity by
Seller, CCS, or their Related Persons, or any employee, contractor, agent or
Representative thereof, relating to the CCS Assets or Business, (b) the
ownership or operation by any Person at any time on or prior to the Closing Date
of any of the CCS Assets or Business, or (c), any Hazardous Materials or other
contaminants that were present on the CCS Assets at any time on or prior to the
Closing Date; or (ii), any bodily injury (including illness, disability or
death, regardless of when such bodily injury occurred, was incurred or
manifested itself), personal injury, property damage (including trespass,
nuisance, wrongful eviction and deprivation of the use of real property) or
other damage of or to any Person or any of the CCS Assets, in any way arising
from or allegedly arising from (a) any Hazardous Activity conducted by Seller,
CCS, their Related Persons or any employee, contractor, agent or Representative
thereof, with respect to the CCS Assets or Business, or (b), from any Hazardous
Material that was present or suspected to be present on or before the Closing
Date on or at the Properties (or present or suspected to be present on any other
property, if such Hazardous Material emanated or allegedly emanated from any
Property and was present or suspected to be present on any Property, on or prior
to the Closing Date), or Released or allegedly Released by Seller, CCS, their
Related Persons, or any Person, on or at any of the Properties or CCS Assets at
any time on or prior to the Closing Date. Buyer, either directly or through CCS,
will be entitled to control any Remedial Action, any Proceeding relating to a
claim that any Environmental Law has been violated and any other Proceeding with
respect to which indemnity may be sought under this Section 6.3.

 

6.3.4 Time Limitations.

 

6.3.4.1 For purposes of this Agreement, a Buyer Indemnified Person may only
assert a claim for indemnification under Section 6.3.3 during the applicable
period of time (the “Buyer Claims Period”) commencing on the date of this
Agreement and continuing until the date that is TWO (2) YEARS after the Closing
Date.

 

6.3.4.2 For purposes of this Agreement, a Sellers Indemnified Person may only
assert a claim for indemnification under Section 6.3.2 during the applicable
period of time (the “Sellers Claims Period”) commencing on the date of this
Agreement and continuing until the date that is TWO (2) YEARS after the Closing
Date.

 



 14

 

 

6.3.4.3 Notwithstanding anything to the contrary in this Section 6, if before
5:00 p.m. (eastern time) on the last day of the applicable Buyer Claims Period
or Sellers Claims Period, any Party against which an indemnification claim has
been made hereunder has been properly notified in writing of such claim for
indemnity hereunder and the basis thereof, including with reasonable supporting
details for such claim (to the extent then known), and such claim has not been
finally resolved or disposed of as of such date, then such claim will continue
to survive and will remain a basis for indemnity hereunder until such claim is
finally resolved or disposed of in accordance with the terms of this Agreement.

 

6.3.5 Payment of Claims. A claim for indemnification may be asserted by written
notice to the Party from whom indemnification is sought and will be paid
promptly after such notice, and satisfying the Party’s right to be heard,
together with satisfactory proof of Adverse Consequences or other documents
evidencing the basis of the Adverse Consequences sought, are received.

 

6.3.6 Third-Party Claims. No later than ten (10) Business Days after receipt by
a Person entitled to indemnity under Section 6 hereof (an “Indemnified Person”)
of notice of the assertion of a Third-Party Claim against it, such Indemnified
Person shall give notice to the Person obligated to indemnify under such section
(an “Indemnifying Person”) of the assertion of such Third-Party Claim and a copy
of any writing by which, such Third-Party assertion is made. The failure to
notify the Indemnifying Person will relieve the Indemnifying Person of any
liability that it may have to any Indemnified Person to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
materially prejudiced by the Indemnified Person’s failure to give such notice.
If an Indemnified Person gives notice to the Indemnifying Person hereunder of
the assertion of a Third-Party Claim, the Indemnifying Person shall be entitled
to participate in the defense of such Third-Party Claim and, to the extent that
it wishes (unless (i) the Indemnifying Person is also a Person against whom the
Third-Party Claim is made and the Indemnified Person determines in good faith
that joint representation would be inappropriate, or (ii), the Indemnifying
Person fails to provide reasonable assurance to the Indemnified Person of its
financial capacity to defend such Third-Party Claim and provide indemnification
with respect to such Third-Party Claim), to assume the defense of such
Third-Party Claim with counsel reasonably satisfactory to the Indemnified Person
(provided, such counsel has appropriate experience in the subject matter
relating to the claim). After notice from the Indemnifying Person to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person shall not, so long as it diligently conducts such
defense, be liable to the Indemnified Person hereunder for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, such assumption will conclusively establish for purposes of
this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, and no compromise or settlement of such
Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person’s Consent unless there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person, the
sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and, the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its Consent, which shall not be unreasonably withheld. If notice is
given to an Indemnifying Person of the assertion of any Third-Party Claim and
the Indemnifying Person does not, within ten (10) days after the Indemnified
Person’s notice is given, give notice to the Indemnified Person of its election
to assume the defense of such Third-Party Claim, the Indemnifying Person will be
bound by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Person.

 

6.3.6.1 Notwithstanding the foregoing, if an Indemnified Person determines in
good faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

 

6.3.6.2 Sellers hereby consents to the nonexclusive jurisdiction of any court in
which a Proceeding in respect of a Third-Party Claim is brought against any
Buyer Indemnified Person for purposes of any claim that a Buyer Indemnified
Person may have under this Agreement with respect to such Proceeding or the
matters alleged therein and agree that process may be served on Sellers with
respect to such a claim anywhere in the world.

 



 15

 

 

6.3.6.3 With respect to any Third-Party Claim subject to indemnification under
this Section 6, both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel; and the parties agree (each at its
own expense) to render to each other such assistance as they may reasonably
require of each other and to cooperate in good faith with each other in order to
ensure the proper and adequate defense of any Third-Party Claim.

 

6.3.6.4 With respect to any Third-Party Claim subject to indemnification under
this Section 6, the parties agree to cooperate in such a manner as to preserve
in full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: it will use its best efforts, in respect of
any Third-Party Claim in which it has assumed or participated in the defense, to
avoid production of Confidential Information (consistent with applicable law and
rules of procedure); and all communications between any party hereto and counsel
responsible for or participating in the defense of any Third-Party Claim shall,
to the extent possible, be made so as to preserve any applicable attorney-client
or work-product privilege.

 

6.3.7 Limitation of Liability. Notwithstanding anything stated to the contrary
herein, the Sellers’ maximum liability under this Section 6.3 shall be limited
to the Indemnity Caps for any Claims arising from circumstances which do not
involve willful misconduct or fraud.

 

6.3.8 Other Remedies. The foregoing right of any setoff provisions, holdback
provisions and indemnification provisions are in addition to, and not in
derogation of, any statutory, equitable, or common law remedy any Party may have
in connection with this Agreement and the Contemplated Transactions.

 

6.3.9 Escrow Payment to Gentle. Buyer shall deposit $153,333.33 in immediately
available U.S. cash funds into an escrow account at Metro Bank in the name of
Buyer and Gentle at Closing (“Escrow Account”), which shall be released to
Gentle as payment against his pro-rata portion of the Escrow Note in two equal
payments of 50% on the first and second anniversaries of the Closing, on and
subject to this paragraph, this Agreement and the Transaction Documents. No
disbursement from the Escrow Account shall occur without the signature of
Buyer’s duly-appointed officer and Gentle.

 

7. Additional Actions and Transactions

 

7.1 Access to Information; Confidentiality. Upon reasonable notice, Sellers and
CCS shall afford to the officers, employees, accountants, counsel and other
representatives of Buyer, reasonable access, during the period prior to the
Closing Date, to all properties, books, contracts, commitments and records; and,
during such period, Sellers and CCS shall furnish promptly to Buyer, as the case
may be, all information concerning the CCS business, properties and personnel as
such parties may reasonably request, and Sellers and CCS shall make available to
Buyer and its representatives the appropriate individuals, including attorneys,
accountants and other professionals for discussion of its business, properties
and personnel as such parties may reasonably request.

 

7.2 Continued Disclosure. From time to time, on and prior to the Closing Date,
Buyer, Sellers and CCS shall each promptly notify the other parties upon
becoming aware of any fact, occurrence or event that would cause any of their
respective representations and warranties contained to be inaccurate or
incomplete in any material respect.

 

7.3 Supplemental Schedules. Buyer, Sellers and CCS may (but will not be required
to) from time to time prior to the Closing Date, by notice in accordance with
the Agreement, supplement or amend their respective disclosure schedules hereto,
including without limitation one or more supplements or amendments to correct
any matter which would otherwise constitute a breach of any representation,
warranty or covenant herein contained.

 

8. Conditions to the Sellers Acquisition

 

8.1 Conditions to the Obligations of Buyer. The obligations of Buyer, to
consummate the Closing are subject to the satisfaction, or written waiver by
Buyer (“Sellers Exception Notice”), of the following conditions:

 

8.1.1 Representations and Warranties. The representations and warranties of
Sellers contained herein, and in any certificate or other writing delivered by
Sellers pursuant hereto, shall be true and correct in all material respects at
and as of the Closing Date as if made at and as of such time, except for (i)
changes contemplated by this Agreement, and (ii) those representations and
warranties which address matters only as of a particular date (which shall have
been true and correct as of such date), with the same force and effect as if
made at and as of the Closing Date.

 



 16

 

 

8.1.2 Agreements and Covenants; Sellers Closing Deliverables. The Sellers and
CCS shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by them at or prior to the Closing Date. Sellers and CCS shall have
delivered or caused to be delivered to Buyer all of the items specified in
Schedule 2.3. All material written consents, assignments, waivers or
authorizations that are required as a result of the transactions contemplated by
this Agreement shall have been obtained.

 

8.1.3 Material Adverse Effect. No proceeding challenging this Agreement or the
transactions contemplated hereby or seeking to prohibit, alter, prevent or
materially delay the Closing shall have been instituted by any person before any
court, arbitrator or governmental authority nor shall any such proceeding be
pending. There shall have not occurred any events or developments, individually
or in the aggregate, resulting in a Material Adverse Effect with respect to CCS.

 

8.1.4 Consummation of Contemplated Transactions. All Contemplated Transactions
involving Buyer, Seller, CCS and their respective Related Persons shall have
been consummated as of the Closing Date, as such term is defined in applicable
Transaction Documents.

 

8.2 Conditions to the Obligations of Seller. The obligations of Seller, to
consummate the Closing are subject to the satisfaction, or written waiver by
Sellers (“Buyer Exception Notice”), of the following conditions:

 

8.2.1 Representations and Warranties. The representations and warranties of
Buyer contained in this Agreement, and in any certificate or other writing
delivered by Buyer pursuant hereto, shall be true and correct in all material
respects at and as of the Closing Date as if made at and as of such time, except
for (i) changes contemplated by this Agreement, and (ii) those representations
and warranties which address matters only as of a particular date (which shall
have been true and correct as of such date), with the same force and effect as
if made on and as of the Closing Date.

 

8.2.2 Agreements and Covenants; Buyer Closing Deliverables. Buyer shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them at or prior
to the Closing Date. Buyer shall have delivered or caused to be delivered to
Sellers all of the items specified in Schedule 2.4. All material written
consents, assignments, waivers or authorizations that are required as a result
of the transactions contemplated by this Agreement shall have been obtained.

 

8.2.3 Material Adverse Effect. No proceeding challenging this Agreement or the
transactions contemplated hereby or seeking to prohibit, alter, prevent or
materially delay the Closing shall have been instituted by any person before any
court, arbitrator or governmental authority nor shall any such proceeding be
pending. There shall have not occurred any events or developments, individually
or in the aggregate, resulting in a Material Adverse Effect with respect to
Buyer.

 

8.2.4 Consummation of Contemplated Transactions. All Contemplated Transactions
involving Buyer, Seller, CCS and their respective Related Persons shall have
been consummated as of the Closing Date, as such term is defined in applicable
Transaction Documents.

 

9. Termination

 

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing Date by mutual written consent of the Buyer and the Seller. In the event
of a termination of this Agreement pursuant to this Section, this Agreement
shall forthwith become void and there shall be no liability on the part of any
party hereto or any of its affiliates, directors, officers, stockholders or
members except that nothing herein shall relieve any party from liability for
any breach hereof occurring prior to termination. All fees and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring such expenses, whether or not the Sellers
Acquisition is consummated.

 

9.2 Events of Default. For purposes of this Agreement, an “Event of Default”
shall be additionally construed to mean the occurrence of one or more of the
following events of Breach by any Party after the date hereof that remains
uncured SIXTY (60) days following written notice of default (each, a “Default
Notice”) to the breaching Party(ies) (“Breaching Party” or “Breaching Parties”)
from any one or more non-breaching Party(ies) (“Non-Breaching Party” or
“Non-Breaching Parties”):

 

9.2.1 Closing Default. The failure of the Closing to occur as of the later of
the Closing Date, or, if all of the conditions to the Closing are not satisfied
on that date, the first date thereafter on which all of such conditions are
satisfied, or such other date as the Parties may mutually agree in writing;

 



 17

 

 

9.2.2 Payment Default. If any Breaching Party shall, for any reason, fail to
comply with any payment obligations as and when due;

 

9.2.3 Representations. If any material representation or warranty made by or on
behalf of any Breaching Party, whether contained in this Agreement, or in any
other Transaction Document with one or more of the Non-Breaching Parties, and
which the Non-Breaching Party(ies) asserting Breach has (or have) proven to have
been false or incorrect in any material respect when made;

 

9.2.4 Voluntary Insolvency Proceedings. If Buyer shall (i) apply for or consent
to or acquiesce in the appointment of or the taking of possession by a receiver,
liquidator, custodian or trustee of itself or of all or any part of its
property, (ii) admit in writing its inability, or be generally unable, to pay
its debts as such debts become due, (iii) make a general assignment for the
benefit of its creditors, (iv) commence a voluntary case under the bankruptcy
laws of the United States of America (as now or hereafter in effect) or any
similar foreign law, (v) file a petition seeking to take advantage of any other
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, or (vi) take any action for the purpose of
effecting any of the foregoing;

 

9.2.5 Involuntary Insolvency Proceedings. A proceeding or case shall be
commenced, without the application or consent of Buyer in any court of competent
jurisdiction, seeking (i) liquidation, reorganization, dissolution, winding-up
or composition or adjustment of debts of Buyer, (ii) the appointment of a
trustee, receiver, liquidator, custodian or the like of Buyer, or of all or any
part of any of their assets, (iii) similar relief under any law relating to
bankruptcy, insolvency, reorganization, winding-up or composition or adjustment
of debts, and such proceeding or case shall continue undismissed, for a period
of forty five (45) days; or (iv) any order for relief against Buyer or Seller,
shall be entered in an involuntary case under bankruptcy laws of the United
States of America, or any similar foreign law, and shall continue undismissed
for a period of forty five (45) days;

 

9.2.6 Judgments and Tax Liens. If one or more judgments, attachments, or tax
liens exceeding $100,000 in the aggregate are entered against Buyer, or against
Buyer’s property, and remain unpaid, unstayed on appeal, undischarged, unbonded
or undismissed for a period of thirty (30) days, or enforcement proceedings are
commenced with respect to any judgment, attachment, or tax lien against Buyer;

 

9.2.7 Divestiture of Assets. If any order, judgment, or decree shall be entered
in any proceeding requiring Buyer to divest itself of any material part of its
assets, and if, within forty-five (45) days after entry thereof (unless or until
enforcement is sooner commenced), such order, judgment or decree shall not have
been discharged or execution thereof stayed pending appeal, or if, within ten
(10) days after the expiration of any such stay (unless or until enforcement is
sooner commenced), such judgment, order or decree shall not have been
discharged; or,

 

9.2.8 Cross Default. The occurrence of any default or Event of Default by Buyer,
Sellers and/or Principal under any Transaction Document.

 

10. General

 

10.1 Modifications. Any Transaction Documents involving Sellers may be modified
only in writing that specifically refers to the proposed modification and
applicable Transaction Document(s), and which is signed by an authorized
representative of each Party.

 

10.2 Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Georgia, without
regard to the principles of conflict of laws.

 

10.3 Assignment. This Agreement shall not be assigned by operation of law or
otherwise in the absence of the prior written consent of each the Parties
hereto.

 

10.4 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial overnight
delivery service, or mailed by registered or certified mail (return receipt
requested) or sent via facsimile (with confirmation of receipt) to the parties
at the below address (or at such other address for a party as shall be specified
by like notice). Notice shall be deemed effective upon the earlier of (a) actual
receipt, (b) one business day following transmission by facsimile or commercial
overnight delivery services, or (c) three business days following registered or
certified mail.

 



 18

 

 

if to Buyer, to:Attis Infrastructure LLC

12540 Broadwell Road, Suite 2104

Milton, Georgia 30004

Attention:

E-mail:

 

with a copy to (which copies shall not constitute notice):

 

Richard J. Dreger, Attorney at Law, P.C.

11660 Alpharetta Highway, Building 700, Suite 730

Roswell, Georgia 30076

Attention:Richard J. Dreger, Esq.

Email:Rick@rdregerlaw.com

 

if to Sellers, to:Edgar C. Gentle, III

501 Riverchase Parkway East, Suite 100

Hoover, AL 35244

Phone:(205) 716-3000

Fax:(205) 716-3010

Email:egentle@gtandslaw.com

 

John Pait

P.O. Box 539

Gardendale, AL 35071

 

Gary Park

P.O. Box 539

Gardendale, AL 35071

 

with a copy to (which copies shall not constitute notice):

 

Gentle, Turner, Sexton & Harbison, LLC

501 Riverchase Parkway East, Suite 100

Hoover, AL 35244

Phone:(205) 716-3000

Fax:(205) 716-3010

Email:egentle@gtandslaw.com

 

10.5 Severability. In the event that any provision of this Agreement is held to
be unenforceable by any rule of law, or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties so closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

10.6 Entire Agreement. This Agreement, the Transaction Documents, and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto, including the Exhibits, the Seller Disclosure
Schedule, the Buyer Disclosure Schedule, and the other Schedules constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof, and are not intended to
confer upon any other person any rights or remedies hereunder.

 

10.7 Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by the parties hereto. No provision of this Agreement may be
waived except by a written document executed by the party entitled to the
benefits of the provision. No waiver of a provision will be deemed to be or will
constitute a waiver of any other provision of this Agreement. A waiver will be
effective only in the specific instance and for the purpose for which it was
given, and will not constitute a continuing waiver.

 



 19

 

 

10.8 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reasons of this Agreement.

 

10.9 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right to be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude any other or further exercise
thereof or of any other right. Except as otherwise set forth herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy. The Parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are entitled at law or in equity, and the Parties
hereto hereby waive the requirement of any posting of a bond in connection with
the remedies described herein

 

10.10 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

 

10.11 Waiver of Jury Trial and Dispute Resolution. AS A MATERIAL INDUCEMENT TO
ENTER INTO THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY, VOLUNTARILY, AND
KNOWINGLY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY
TO THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS
TRANSACTION. Any dispute respecting this Agreement will be resolved amicably to
the extent possible. If not, the dispute shall be mediated by an agreed
mediator. Failing that, it shall be resolved by private arbitration in Atlanta
GA by an agreed arbitrator, following AAA Commercial Arbitration rules but not
through AAA.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- SIGNATURE PAGE FOLLOWS]

 

 20

 

 

IN WITNESS WHEREOF the parties have duly executed, or caused their duly
authorized representative, to execute this Stock Purchase Agreement.

 

ATTIS INFRASTRUCTURE LLC       By:     Name: Jeffrey Cosman   Title: Manager    
  EDGAR C. GENTLE, III       By:       Edgar C. Gentle, III     Individually    
  JOHN PAIT       By:     John Pait     Individually       GARY PARK       By:  
    Gary Park     Individually       CUSTOM CABLE SERVICES, INC.       By:      
John Pait     Chief Executive Officer  

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

 

 21

 

 

INDEX OF SCHEDULES AND EXHIBITS

 

Schedules

 



Schedule 1.0 Certain Definitions     Schedule 2.0 The Acquisition     Schedule
2.3 Sellers Closing Deliveries     Schedule 2.4 Buyer Closing Deliveries    
Schedule 3.0 Seller Disclosure Schedule     Schedule 4.0 Buyer Disclosure
Schedule

 

Exhibits

 

Exhibit 2.1(a) Assignment Agreement, Gentle     Exhibit 2.1(b) Assignment
Agreement, Pait     Exhibit 2.1(c) Assignment Agreement, Park     Exhibit 2.2.1
Disbursement Letter     Exhibit 2.2.2(a) Escrow Note, Gentle     Exhibit
2.2.2(b) Escrow Note, Pait     Exhibit 2.2.2(c) Escrow Note, Park     Exhibit
2.3(a) Pait Employment Agreement     Exhibit 2.3(b) Park Employment Agreement  
  Exhibit 3.3(a) Written Consent, Sellers     Exhibit 3.3(b) Written Consent,
CCS     Exhibit 3.6 CCS Financial Statements     Exhibit 3.9.1 Lease Letter
Agreement     Exhibit 4.2(a) Written Consent, Buyer

 

Schedules to Stock Purchase Agreement1

 

 

SCHEDULE 1.0

 

Certain Definitions

 

Accounts Receivable means (i) all trade and other accounts receivable and other
rights to payment from past or present customers of CCS, and the full benefit of
all security for such accounts or rights to payment, including all trade and
other accounts receivable representing amounts receivable in respect of services
rendered to customers of the Business, and (ii) any claim, remedy or other right
related to any of the foregoing

 

Action shall mean any claim, action, cause of action or suit (in contract, tort
or otherwise), inquiry, proceeding or investigation by or before any
governmental authority.

 

Adverse Consequences shall mean all actions, suits, Proceedings, hearings,
investigations, charges, complaints, claims, demands, diminutions in value,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement or claims, obligations, Taxes, Liens,
losses, interest, expenses (including costs of investigation and defense), any
other Liability and fees, including court costs and reasonable attorneys’ fees
and expenses, whether or not involving a Third-Party Claim.

 

Affiliate shall mean, any Person directly or indirectly controlling, controlled
by or under common control with the specified Party or Person. For purposes of
this definition, the term control including the terms controlling, controlled by
and under common control with) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities or otherwise.

 

Affiliated Group means any affiliated group within the meaning of Code Section
1504(a) or any similar group defined under a similar provision of state, local
or foreign law.

 

Agreement has the meaning set forth in the preface.

 

Approval means those certain Governmental Authorizations, if any, to be obtained
by Sellers on or before the Closing in the name of the applicable Company from
any Governmental Body having jurisdiction over the Properties, or the
Businesses, in order for the Permits to be issued to Buyer.

 

Basis shall mean any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

 

Breach shall mean any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any covenant,
obligation or agreement, in or of this Agreement or any other Contract,
agreement or instrument (whether or not related to this Agreement), or in or of
any corporate, Company or partnership organizational document or agreement, any
Governmental Authorization, Order or Legal Requirement, or any other breach of
any written instrument, or any event which with the passing of time or the
giving of notice, or both, would constitute such a breach, inaccuracy or failure

 

Business Day means any day other than a Saturday or Sunday or any other day on
which banks in Tennessee are permitted or required by Legal Requirement to be
closed.

 

Business shall mean the operating and other activities currently conducted in
the ordinary course of the applicable entity’s business.

 

Buyer Disclosure Schedule shall the disclosure schedule set forth in Schedule
4.0.

 

Buyer has the meaning set forth in the preface.

 

Buyer Indemnity means the indemnity provided by Buyer in Section 6.4.2 hereof.

 

Bylaws shall mean, each the bylaws or operating agreement of the applicable
entity.

 

COBRA means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code Section 4980B and of any similar state law.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Confidential Information has the meaning set forth in Section 6.3.

 

Consent shall mean any approval, consent, ratification, waiver or other
authorization.

 



Schedules to Stock Purchase Agreement2

 

 

Contemplated Transactions shall mean all of the transactions contemplated by
this Agreement and Transaction Documents.

 

Contract means any agreement, contract, license, lease, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.

 

EBITDA shall mean the CCS consolidated earnings before interest, taxes,
depreciation and amortization for each applicable calendar year.

 

Effective Date has the meaning set forth in the preface.

 

Employee Benefit Plan means all employee benefit plans as defined by Section
3(3) of the Employee Retirement Income Security Act of 1974 (ERISA), all
specified fringe benefit plans as defined in Section 6039D of the Code, and all
other bonus, incentive-compensation, deferred-compensation, profit-sharing,
stock-option, stock-appreciation-right, stock-bonus, stock-purchase,
employee-stock-ownership, savings, severance, change-in-control,
supplemental-unemployment, layoff, salary-continuation, retirement, pension,
health, life-insurance, disability, accident, group-insurance, vacation,
holiday, sick-leave, fringe-benefit or welfare plan, and any other employee
compensation or benefit plan, agreement, policy, practice, commitment, contract
or understanding (whether qualified or nonqualified, currently effective or
terminated, written or unwritten) and any trust, escrow or other agreement
related thereto that (i) is maintained or contributed to by CCS or any other
corporation or trade or business controlled by, controlling or under common
control with Sellers (within the meaning of Section 414 of the Code or Section
4001(a)(14) or 4001(b) of ERISA) (ERISA Affiliate) or has been maintained or
contributed to in the last six (6) years by CCS or any ERISA Affiliate, or with
respect to which any Company or any ERISA Affiliate has or may have any
liability, and (ii) provides benefits, or describes policies or procedures
applicable to any current or former director, officer, employee or service
provider of any Company or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof.

 

Employee Welfare Benefit Plan has the meaning set forth in ERISA Section 3(1).

 

Environment means soil, land surface or subsurface strata, surface waters,
groundwaters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life and any other environmental medium or natural
resource.

 

Environmental Law means any Legal Requirement that requires or relates to (i)
advising appropriate Governmental Bodies, employees or the public of any
intended Release, actual Release or Threat of Release of pollutants or Hazardous
Materials, violations of discharge limits or other prohibitions and the
commencement of activities, such as resource extraction or construction, that
could have significant impact on the Environment; (ii) preventing or reducing to
acceptable levels the Release of pollutants or Hazardous Materials into the
Environment; (iii) reducing the quantities, preventing the Release or minimizing
the hazardous characteristics of wastes that are generated; (iv) assuring that
products are designed, formulated, packaged and used so that they do not present
unreasonable risks to human health or the Environment when used or disposed of;
(v) protecting resources, species or ecological amenities; (vi) reducing to
acceptable levels the risks inherent in the transportation of pollutants,
Hazardous Materials or other potentially harmful substances; (vii) cleaning up
pollutants that have been Released, preventing the Threat of Release or paying
the costs of such clean up or prevention; (viii) making responsible Persons pay
private parties, or groups of them, for damages done to their health or the
Environment or permitting self-appointed representatives of the public interest
to recover for injuries done to public assets; or (ix), governing or regulating
any Hazardous Activities.

 

Environmental, Health and Safety Liabilities means any and all costs, damages,
Adverse Consequences, expenses, Liabilities and/or other responsibility arising
from or under any Environmental Law or Occupational Safety and Health Law,
including those consisting of or relating to: (i) any environmental, health or
safety matter or condition (including on-site or off-site contamination, and/or
occupational safety and health regulation of any chemical substance or product);
(ii) any fine, penalty, judgment, award, settlement, Proceeding, damages,
Adverse Consequence, loss, claim, demand or response, remedial or inspection
cost or expense arising under any Environmental Law or Occupational Safety and
Health Law; (iii) financial responsibility under any Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any cleanup, removal, containment or other remediation or response
actions (Cleanup) required by any Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages;
and/or (iv), any other compliance, corrective or remedial measure required under
any Environmental Law or Occupational Safety and Health Law. For purposes of
this definition, the terms removal, remedial and response action include the
types of activities covered by the United States Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (CERCLA).

 



Schedules to Stock Purchase Agreement3

 

 

Event of Default means those defined in the Agreement..

 

GAAP or Generally Accepted Accounting Principles means generally accepted
accounting principles as in effect in the United States of America, as
determined by the Financial Accounting Standards Board from time to time,
applied on a consistent basis as of the date of any application thereof.

 

Governmental Authorization means any zoning approvals, permits (including the
Permits), franchise rights, rights-of-way, Consent, license, permission,
registration, permit or other right or approval issued, granted, given or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement and all pending applications therefor or
renewals thereof.

 

Governmental Body means any (i) nation, state, county, city, town, borough,
village, district or other jurisdiction; (ii) federal, state, county, local,
municipal, foreign or other government; (iii) governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); (iv) body exercising, or entitled or purporting to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power; (v) Indian tribal authority; (vi)
multinational organization or body, or (vii) official of any of the foregoing.

 

Hazardous Activity means, with respect to any Person (including any Party or
their Related Persons), the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of Hazardous Material in, on, under, about or from any
Property or other facility or real property owned, leased, operated or otherwise
used by such Person or any of its contractors in connection with the conduct of
the business of such Person, or from any other asset of such Person, into the
Environment and any other act, business, operation or thing that increases the
danger, or risk of danger, or poses an unreasonable risk of harm, to persons or
property, whether on or off the aforementioned Properties, facilities or other
real property, beyond what is authorized by any Environmental Law relating to
the business of such Person.

 

Hazardous Material means any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a hazardous waste, hazardous material,
hazardous substance, extremely hazardous waste, restricted hazardous waste,
contaminant, pollutant, toxic waste or toxic substance under any provision of
Environmental Law, and including petroleum, petroleum products, asbestos,
presumed asbestos-containing material or asbestos-containing material, urea
formaldehyde and polychlorinated biphenyls.

 

Improvements means all buildings, structures, fixtures, building systems and
equipment, and all components thereof, including the roof, foundation,
load-bearing walls, and other structural elements thereof, heating, ventilation,
air conditioning, mechanical, electrical, plumbing and other building systems,
environmental control, remediation and abatement systems, sewer, storm, and
waste water systems, irrigation and other water distribution systems, parking
facilities, fire protection, security and surveillance systems, and
telecommunications, computer, wiring, and cable installations, all of which are
included in the Properties.

 

Indebtedness or Debt means: (a) any indebtedness (including all accrued
interest) for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money; (b) any indebtedness evidenced by any note,
bond, debenture or other debt security; (c) any indebtedness for the deferred
purchase price of property or services with respect to Sellers or CCS is liable,
contingently or otherwise, as obligor or otherwise; (d) any commitment by which
Sellers or CCS assures a creditor against loss (including, without limitation,
contingent reimbursement obligations with respect to letters of credit); (e) any
indebtedness guaranteed in any manner by Sellers or CCS (including, without
limitation, guarantees in the form of an agreement to repurchase or reimburse);
(f) any obligations under capitalized leases with respect to which Sellers or
CCS is liable, contingently or otherwise, as obligor, guarantor or otherwise, or
with respect to which obligations Sellers or CCS assures a creditor against
loss; (g) any TRAC or synthetic leases; (h) any indebtedness secured by a Lien
on the Seller Shares; (i) any unsatisfied obligation for withdrawal liability to
a Multiemployer Plan as such terms are defined under ERISA; (j) the deficit or
negative balance, if any, in the checking account of CCS; and (k), any credit
card debt.

 

Indemnified Person has the meaning set forth in Section 6.4.

 

Indemnifying Person has the meaning set forth in Section 6.4.

 



Schedules to Stock Purchase Agreement4

 

 

Insolvency Laws means any bankruptcy, insolvency, reorganization, moratorium or
other similar Legal Requirement affecting the enforcement of creditors rights
generally, and general principles of equity (regardless of whether enforcement
is considered in a proceeding in law or equity).

 

Insolvent means being unable to pay debts as they mature, or as obligations
become due and payable.

 

Intangible Personal Property means all intangible property used or held for use
by CCS, of whatever type or description, including (a) the business as a going
concern; (b) goodwill of CCS; (c) all files, records and correspondence; (d)
telephone numbers, telecopy numbers; (e) all rights in Internet web sites and
Internet domain names presently used by CCS, and links; (f) all registered and
unregistered copyrights in both published works and unpublished works; (g) all
names or trade names of or used by CCS, assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications;
(h) all know-how, trade secrets, confidential or proprietary information,
customer lists, software, technical information, data, process technology,
plans, drawings and blue prints; and (i), all right, title and interest in and
to all Company Documents, Company Contracts, and all Permits, Governmental
Authorizations, Approvals, Consents, licenses and other permits and approvals of
CCS.

 

Intellectual Property Assets shall mean all Intellectual Property owned or
possessed by CCS as itemized in Section 3.9 of Schedule 3.0, or which CCS has
the right to use pursuant to a valid and enforceable, written license,
sublicense, agreement, or permission, and the Intangible Personal Property
itemized in Section 3.9 of Schedule 3.0.

 

IRS means the United States Internal Revenue Services and, to the extent
relevant, the United States Department of the Treasury.

 

Knowledge means, when used to qualify a representation, warranty or other
statement of a Party to this Agreement, (i) the knowledge that management of the
Party actually has with respect to the particular fact or matter that is the
subject of such representation, warranty or other statement, and (ii) the
knowledge that management of the Party could reasonably be expected to have as
prudent and responsible owners and operators of the assets and the businesses of
such Party, or in the case of Seller, the ownership and operation of CCS, after
having conducted a reasonably comprehensive inquiry or investigation with
respect to the fact or matter that is the subject of such representation,
warranty or other statement. A Person (other than an individual) will be deemed
to have Knowledge of a particular fact or other matter if any individual who is
serving, or who has at any time served, as a director, officer, partner, member,
manager, executor or trustee of that Person (or in any similar capacity) has, or
at any time had, Knowledge of that fact or other matter (as set forth in (a) and
(b) above), and any such individual (and any individual party to this Agreement)
will be deemed to have conducted a reasonably comprehensive investigation
regarding the accuracy of the representations and warranties made herein by that
Person or individual.

 

Legal Requirement means any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

 

Liability means with respect to any Person (including any Party), any
Indebtedness, liability, penalty, damage, loss, cost or expense, obligation,
claim, deficiency, or guaranty of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person, including any
liability for Taxes.

 

Lien means with respect to any Person, any mortgage, right of way, easement,
encroachment, any restriction on use, servitude, pledge, lien, charge,
hypothecation, security interest, encumbrance, adverse right, interest or claim,
community or other marital property interest, condition, equitable interest,
encumbrance, license, covenant, title defect, option, or right of first refusal
or offer or similar restriction, voting right, transfer, receipt of income or
exercise of any other attribute of ownership, except for any liens for taxes not
yet due or delinquent or being contested in good faith by appropriate
proceedings for which adequate reserves have been established and accrued on the
financial statements of such Person in accordance with GAAP.

 

Material Adverse Effect or Material Adverse Change means any effect or change
that would be materially adverse to the business, assets, condition (financial
or otherwise), operating results, operations, or business prospects of the
applicable Party, taken as a whole, including the ability for such Party to own,
construct, operate and develop its business, the transfer or issuance, if
applicable, of any Permit, Consent, Governmental Authorization, license or other
permit or approval contemplated by this Agreement or reasonably necessary to the
continued operation of the applicable Party’s business, or on the ability of
either Party to timely consummate the Contemplated Transactions, except for any
adverse change or event arising from or relating to (a) general economic
conditions or conditions which generally affect the business of the applicable
Party and the industry in which it competes, and (b) public or industry
knowledge of the Contemplated Transactions.

 



Schedules to Stock Purchase Agreement5

 

 

Multiemployer Plan has the meaning set forth in ERISA Section 3(37).

 

Occupational Safety and Health Law means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

 

Order means any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

Ordinary Course of Business means an action taken by a Person will be deemed to
have been taken in the ordinary course of business only if that action (i) is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person; (ii) does not require authorization by the board of directors, owners,
shareholders, interest holders, members or managers of such Person (or by any
Person or group of Persons exercising similar authority) and does not require
any other separate or special authorization of any nature; and (iii), is similar
in nature, scope and magnitude to actions customarily taken, without any
separate or special authorization, in the ordinary course of the normal,
day-to-day operations of other Persons that are in the same line of business as
such Person).

 

Organizational Documents means: (i) with respect to a corporation, the
certificate or articles of incorporation and bylaws; (ii) with respect to any
other Person any charter or similar document adopted or filed in connection with
the creation, formation or organization of a Person; (iii) any operating
agreement, partnership agreement, shareholder agreement or similar agreement;
and (iv), any amendment to any of the foregoing.

 

Party and Parties shall mean and refer to one or more of the undersigned, as
applicable.

 

Permits has the meaning set forth in Section 3.13.

 

Permitted Designee shall mean, as applicable, the designee or assignee of a
Party hereto.

 

Permitted Encumbrances has the meaning set forth in Section 3.8 of Schedule 3.0.

 

Person means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock holding company, a trust, a joint
venture, an unincorporated organization, any other business entity, joint
venture or other entity Governmental Body (or any department, agency, or
political subdivision thereof).

 

Principal has the meaning set forth in the Preamble to this Agreement.

 

Principal Indemnity means the indemnity provided by Principal in the Principal
Indemnity Agreement.

 

Principal Market has the meaning set forth in Schedule 2.0.

 

Principal’s Interest means 100% of Principal’s direct and indirect ownership
interest in, to and under the equity of Sellers.

 

Proceeding means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body, court, or arbitrator.

 

Property or Properties has the meaning set forth in the background facts
described in the Seller Disclosure Schedule, including, without limitation, the
Tangible Personal Property, Intellectual Property Assets, Intellectual Property,
and Intangible Personal Property (including air, oil, gas, mineral, and water
rights together with all Permits).

 

Purchase Price has that meaning set forth in Section 2.2 of Schedule 2.0 hereto.

 

Real Property Lease means (i) any long-term lease of land in which most of the
rights and benefits comprising ownership of the land and the Improvements
thereon or to be constructed thereon, if any, are transferred to the tenant for
the term thereof or (ii) any lease or rental agreement pertaining to the
occupancy of any improved space on any real property.

 



Schedules to Stock Purchase Agreement6

 

 

Related Person means: (i) with respect to a particular individual: (a) each
other member of such individual’s Family; (b) any Person that is directly or
indirectly controlled by any one or more members of such individual’s Family;
(c) any Person in which members of such individual’s Family hold (individually
or in the aggregate) a Material Interest; and (d), any Person with respect to
which one or more members of such individual’s Family serves as a director,
officer, partner, executor or trustee (or in a similar capacity); and, (ii) with
respect to a specified Person other than an individual: (a) any Person that
directly or indirectly controls, is directly or indirectly controlled by or is
directly or indirectly under common control with such specified Person; (b) any
Person that holds a Material Interest in such specified Person; (c) each Person
that serves as a director, officer, partner, executor or trustee of such
specified Person (or in a similar capacity); (d) any Person in which such
specified Person holds a Material Interest; and (e), any Person with respect to
which such specified Person serves as a general partner or a trustee (or in a
similar capacity). For purposes of this definition, (a) control (including
controlling, controlled by, and under common control with) means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and shall be construed as such term is
used in the rules promulgated under the Securities Act; (b) the Family of an
individual includes (i) the individual; (ii) the individual’s spouse; (iii) any
other natural person who is related to the individual or the individual’s spouse
within the second degree; and (iv), any other natural person who resides with
such individual; and (c), Material Interest means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Exchange Act of 1934) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.

 

Release means any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.

 

Remedial Action means all actions, including any capital expenditures, required
or voluntarily undertaken: (i) to clean up, remove, treat or in any other way
address any Hazardous Material or other substance; (ii) to prevent the Release
or Threat of Release or to minimize the further Release of any Hazardous
Material or other substance so it does not migrate or endanger or threaten to
endanger public health or welfare or the Environment; (iii) to perform
pre-remedial studies and investigations or post-remedial monitoring and care; or
(iv), to bring the Properties and the operations conducted (or to be conducted)
thereon into compliance with Environmental Laws and environmental Governmental
Authorizations.

 

Representative means with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.

 

SEC Documents has the meaning set forth in Section 6.3.

 

SEC has the meaning set forth in the preface.

 

Securities Act means the Securities Act of 1933, as amended.

 

Sellers have the meaning set forth in the preface.

 

Seller Disclosure Schedule shall mean the disclosure schedule set forth in
Schedule 3.0.

 

Sellers Indemnity means the indemnity provided by Sellers in Section 6.4.3
hereof subject to the Indemnity Caps.

 

Seller Shares has the meaning set forth in Section 2.1 of Schedule 2.0 hereto.

 

Tangible Personal Property means the tangible personal property itemized on in
Section 3.9.1 of the Seller Disclosure Schedule, and all other tangible personal
property used or useful in the Business, including all machinery, equipment,
scales, compactors, containers, bailers, tools, spare parts, furniture, office
equipment, computer hardware, supplies, materials, vehicles, trade fixtures and
other items of tangible personal property of every kind owned or leased by CCS
(wherever located and whether or not carried on the books of CCS or Seller),
together with any express or implied warranty by the manufacturers or lessors of
any item or component part thereof and all maintenance records and other
documents relating thereto.

 

Tax or Taxes means any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, property, environmental, windfall
profit, customs, vehicle, airplane, boat, vessel or other title or registration,
capital stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract, whether disputed
or not and including any obligations to indemnify or otherwise assume or succeed
to the Tax liability of any other Person.

 



Schedules to Stock Purchase Agreement7

 

 

Tax Return means any return (including any information return), report,
statement, schedule, notice, form, declaration, claim for refund or other
document or information filed with or submitted to, or required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

Third Party Claim means any claim, issuance of any Order or the commencement of
any Proceeding by any Person who is not a Party to this Agreement, including a
Related Person of a Party, any domestic or foreign court, or Governmental Body.

 

Threat of Release means a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

 

Trading Day means any day during which the Principal Market shall be open for
business.

 

Transaction Documents shall mean this Agreement, and any and all documents,
instruments and certificates executed, delivered and/or issued before, at and
after Closing in connection herewith and therewith and all further actions and
transactions included in the Contemplated Transactions, including all schedules
and exhibits hereto and thereto, each of which are hereby incorporated by
reference herein.

 

Schedules to Stock Purchase Agreement8

 

 

SCHEDULE 2.0

 

The Acquisition and Capitalization

 

On and subject to the terms and conditions of this Agreement and the Transaction
Documents, at the Closing and at all relevant times thereafter, Buyer shall pay
the Purchase Price to Sellers and/or Sellers’ Permitted Designee(s) in exchange
for the sale, assignment, transfer, and delivery of the Seller Shares to Buyer
and/or Buyer’s Permitted Designee(s) in accordance with the terms of this
Schedule 2.0. As used herein, the term “Acquisition” shall mean and refer to the
purchase of the Seller Shares in exchange for payment of the Purchase Price.

 

2.1 Seller Shares. As used herein, the term “Seller Shares” shall mean the
Seller Shares issuable to Buyer and/or Buyer’s Permitted Designee at the Closing
and at all relevant times thereafter in exchange for the Purchase Price in
accordance with the terms of this Schedule 2.0 In consideration of the Purchase
Price at the Closing hereunder, Sellers shall each execute and deliver the form
of assignments attached hereto in Exhibits 2.1(a)-(c) to give effect to the
assignment by each Seller of their respective portion of the Seller Shares
directly to Buyer (“Seller Share Assignment”), in each case free and clear of
all Liens.

 

2.2 Purchase Price. As used herein, the term “Purchase Price” shall mean the sum
of (i) the Closing Consideration and (ii) the Escrow Consideration.

 

2.2.1 On and subject to the terms and conditions of this Agreement and the
Transaction Documents, Buyer shall pay $900,000.00 (“Closing Consideration”) in
the form of immediately available U.S. cash funds, by wire transfer in equal,
one-third increments to or on behalf of each of the Sellers at the Closing to
the accounts specified in Exhibit 2.2.1(“Disbursement Letter”).

 

2.2.2 On and subject to the terms and conditions of this Agreement and the
Transaction Documents, Buyer shall pay $460,000.00 to Sellers (“Escrow
Consideration”), in equal, one-third increments to or on behalf of each of the
Sellers at the Closing in the form of three equal $153,333.33 subordinate
secured promissory notes in substantially the same form as the form of note
attached hereto in Exhibits 2.2.2(a)-(c) (collectively, the “Escrow Notes”). The
Escrow Notes shall be payable in full on or before December 31, 2019 (“Maturity
Date”), and shall accrue interest at 6% per annum; provided, however, that all
accrued interest shall be waived if the balances due under the Escrow Notes are
paid in full as of the Maturity Date. The principal balance of the Escrow Notes
issued to Park and Pait (but not Gentle) shall be subject to downward adjustment
in the event and to the extent that the CCS average annual EBITDA for the two
years ended December 31, 2019, is less than $1,000,000 per year. Thus, for
example, if the CCS average annual EBITDA as of said date is $950,000 per year,
then the principal balance due under the Park and Pait Escrow Notes shall be
reduced by a total of $50,000, which reduction shall be allocated equally to the
Park and Pait Escrow Notes. Buyer shall deposit $153,333.33 in the form of
immediately available U.S. cash funds in the Escrow Account, which funds shall
be released to Gentle in two equal payments of 50% on the first and second
anniversaries of the Closing, on and subject to this paragraph, this Agreement
and the Transaction Documents.

 

2.2.3 Subject to adjustment pursuant to the preceding paragraph in the case of
the Escrow Note payments to Pait and Park, for avoidance of doubt, the Purchase
Price shall be equal to $1,360,000, which amount shall be allocated as follows:
(a) $453,333.33 to Gentle, (b) $453,333.33 to Pait, and (c) $453,333.33 to Park.

 

2.3 CCS Debt. Buyer hereby acknowledges that CCS is subject those certain CCS
Debts evidenced by the debt instruments and agreements itemized in Schedule 3.0
hereto, which shall remain in effect as of and after the Closing. Buyer hereby
agrees to execute commercially reasonable guaranty and/or assumption agreements
as may be reasonably necessary in connection with the CCS Debt agreements, as
well as any reasonably necessary guaranty, intercreditor and/or subordination
agreements which may be required in connection with each of the foregoing. Buyer
agrees to use commercially reasonable efforts to cause CCS to refinance all CCS
Debts that have been personally guaranteed by one or more of the Sellers on
terms which remove all such personal guarantees on or before December 31, 2019.

 

2.3.1 On and subject to the terms and conditions of this Agreement and the
Transaction Documents, Buyer shall pay $179,675.48 (“Shareholder Loan
Repayment”) in the form of immediately available U.S. cash funds, by wire
transfer of (a) $128,675.48 to Gentle, (b) $21,500.00 to Pait, and (c) $29,500
to Park at the Closing to the accounts specified in the Disbursement Letter.

 

2.3.2 On and subject to the terms and conditions of this Agreement and the
Transaction Documents, Buyer shall make a capital contribution of $100,000.00 to
CCS (“Consultant Payment”) in the form of immediately available U.S. cash funds,
by wire transfer at the Closing to the account specified in the Disbursement
Letter.

 

Schedules to Stock Purchase Agreement9

 

 

EXHIBIT 2.1(a)

 

Seller Bill of Sale And Share Assignment

 

STATE OF GEORGIA

 

KNOW ALL MEN BY THESE PRESENTS THAT:

 

EDGAR C. GENTLE III (“Seller”), for his pro rata portion of the Purchase Price,
the receipt and sufficiency of which are hereby acknowledged by Seller, does and
has GRANTED, BARGAINED, SOLD, CONVEYED, TRANSFERRED AND DELIVERED, and by these
presents does GRANT, BARGAIN, SELL, CONVEY, TRANSFER AND DELIVER unto ATTIS
INFRASTRUCTURE LLC (“Buyer”), free and clear of any third party claim, lien or
encumbrance, all Seller’s right, title and interest in, to and under the Seller
Shares owned by this Seller, which is one-third thereof. This conveyance is made
pursuant the terms of that certain Stock Purchase Agreement made and entered
into effective as of AUGUST 31, 2018 (the "Effective Date") between Buyer and
Seller (the “SPA”), the terms of which are expressly incorporated herein and
made a part hereof.

 

TO HAVE AND TO HOLD the same unto Buyer and Buyer’s successors and assigns
forever.

 

Seller hereby reincorporates and reaffirms each and every representation and
warranty made by Seller in Section 3 of the SPA. All covenants of the Parties as
contained in the SPA which have not been fulfilled or waived as of the date
hereof shall survive the execution and delivery of this instrument and shall not
be merged herewith. In the event of any conflict or inconsistency between the
terms of the SPA and the terms hereof, the SPA shall govern. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the SPA.

 

AND SELLER DOES HEREBY COVENANT AND AGREE to warrant and forever defend title to
the Seller Shares unto Buyer and Buyer’s successors and assigns, against the
claim or claims of any and all persons whatsoever to the Seller Shares.

 

IN WITNESS WHEREOF, Sellers have executed this instrument as of the Effective
Date.

 

WITNESS           By:              By:   Print:      Name:  Edgar C. Gentle, III
      Individually      

CONSENT

 

The undersigned, as the duly appointed President of CCS, hereby consents to the
sale and transfer of ownership of the Seller Shares as set forth herein and to
the admission of Buyer as a shareholder CCS in respect of the Seller Shares
assigned hereunder. So consented and agreed, as of the Effective Date.

 

WITNESS   CUSTOM CABLE SERVICES, INC.       By:              By:   Print:     
Name:  John Pait     Title: President

 

Schedules to Stock Purchase Agreement10

 

 

EXHIBIT 2.1(b)

 

Seller Bill of Sale And Share Assignment

 

STATE OF GEORGIA

 

KNOW ALL MEN BY THESE PRESENTS THAT:

 

JOHN PAIT (“Seller”), for $300,000 in immediately available U.S. cash funds, the
receipt and sufficiency of which are hereby acknowledged by Seller, does and has
GRANTED, BARGAINED, SOLD, CONVEYED, TRANSFERRED AND DELIVERED, and by these
presents does GRANT, BARGAIN, SELL, CONVEY, TRANSFER AND DELIVER unto ATTIS
INFRASTRUCTURE LLC (“Buyer”), free and clear of any third party claim, lien or
encumbrance, all Seller’s right, title and interest in, to and under the Seller
Shares owned by this Seller, which is one-third thereof. This conveyance is made
pursuant the terms of that certain Stock Purchase Agreement made and entered
into effective as of AUGUST 31, 2018 (the "Effective Date") between Buyer and
Seller (the “SPA”), the terms of which are expressly incorporated herein and
made a part hereof.

 

TO HAVE AND TO HOLD the same unto Buyer and Buyer’s successors and assigns
forever.

 

Seller hereby reincorporates and reaffirms each and every representation and
warranty made by Seller in Section 3 of the SPA. All covenants of the Parties as
contained in the SPA which have not been fulfilled or waived as of the date
hereof shall survive the execution and delivery of this instrument and shall not
be merged herewith. In the event of any conflict or inconsistency between the
terms of the SPA and the terms hereof, the SPA shall govern. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the SPA.

 

AND SELLER DOES HEREBY COVENANT AND AGREE to warrant and forever defend title to
the Seller Shares unto Buyer and Buyer’s successors and assigns, against the
claim or claims of any and all persons whatsoever to the Seller Shares.

 

IN WITNESS WHEREOF, Sellers have executed this instrument as of the Effective
Date.

 



WITNESS           By:              By:   Print:      Name:  John Pait      
Individually

 

CONSENT

 

The undersigned, as the duly appointed Chief Executive Officer of CCS, hereby
consents to the sale and transfer of ownership of the Seller Shares as set forth
herein and to the admission of Buyer as a shareholder CCS in respect of the
Seller Shares assigned hereunder. So consented and agreed, as of the Effective
Date.

 

WITNESS   CUSTOM CABLE SERVICES, INC.       By:               By:   Print:     
Name:  Gary Park     Title: Chief Executive Officer

 

Schedules to Stock Purchase Agreement11

 

 

EXHIBIT 2.1(c)

 

Seller Bill of Sale And Share Assignment

 

STATE OF GEORGIA

 

KNOW ALL MEN BY THESE PRESENTS THAT:

 

GARY PARK (“Seller”), for $300,000 in immediately available U.S. cash funds, the
receipt and sufficiency of which are hereby acknowledged by Seller, does and has
GRANTED, BARGAINED, SOLD, CONVEYED, TRANSFERRED AND DELIVERED, and by these
presents does GRANT, BARGAIN, SELL, CONVEY, TRANSFER AND DELIVER unto ATTIS
INFRASTRUCTURE LLC (“Buyer”), free and clear of any third party claim, lien or
encumbrance, all Seller’s right, title and interest in, to and under the Seller
Shares owned by this Seller, which is one-third thereof. This conveyance is made
pursuant the terms of that certain Stock Purchase Agreement made and entered
into effective as of AUGUST 31, 2018 (the "Effective Date") between Buyer and
Seller (the “SPA”), the terms of which are expressly incorporated herein and
made a part hereof.

 

TO HAVE AND TO HOLD the same unto Buyer and Buyer’s successors and assigns
forever.

 

Seller hereby reincorporates and reaffirms each and every representation and
warranty made by Seller in Section 3 of the SPA. All covenants of the Parties as
contained in the SPA which have not been fulfilled or waived as of the date
hereof shall survive the execution and delivery of this instrument and shall not
be merged herewith. In the event of any conflict or inconsistency between the
terms of the SPA and the terms hereof, the SPA shall govern. Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the SPA.

 

AND SELLER DOES HEREBY COVENANT AND AGREE to warrant and forever defend title to
the Seller Shares unto Buyer and Buyer’s successors and assigns, against the
claim or claims of any and all persons whatsoever to the Seller Shares

 

IN WITNESS WHEREOF, Sellers have executed this instrument as of the Effective
Date.

 

WITNESS           By:           By:   Print:      Name:  Gary Park    
Individually

 

CONSENT

 

The undersigned, as the duly appointed President of CCS, hereby consents to the
sale and transfer of ownership of the Seller Shares as set forth herein and to
the admission of Buyer as a shareholder CCS in respect of the Seller Shares
assigned hereunder. So consented and agreed, as of the Effective Date.

 

WITNESS   CUSTOM CABLE SERVICES, INC.       By:           By:   Print:     
Name:  John Pait     Title: President

 

Schedules to Stock Purchase Agreement

12



 

